


Exhibit 10.32

 

SHOPPING CENTER LEASE

 

Between

Regency Centers, L.P.

(Landlord)

 

And

 

Wilshire State Bank

(Tenant)

 

At

 

Woodman Van Nuys Shopping Center
Arleta, CA

 

Dated  November 19, 2009

 

 

 

REGENCY
CENTERS

INITIAL
HERE

 

 

 

 

 

/s/ [ILLEGIBLE]

 

 

/s/ [ILLEGIBLE]

 

--------------------------------------------------------------------------------


 

WOODMAN VAN NUYS
SHOPPING CENTER LEASE

 

THIS LEASE, made as of the 19th day of November, 2009, by and between Regency
Centers, L.P., a Delaware Limited Partnership (herein called “Landlord”), and
Wilshire State Bank, a California corporation (herein called “Tenant”).

 

In consideration of the obligations of Tenant to pay rent and other charges as
herein provided and in consideration of the other terms, covenants and
conditions hereof, Landlord hereby leases to Tenant and Tenant hereby leases
from Landlord the premises described herein for the term and subject to the
terms and conditions set forth herein.

 

ARTICLE 1. INTRODUCTORY PROVISIONS

 

1.1          FUNDAMENTAL LEASE PROVISIONS.

 

Certain fundamental provisions are presented in this Section in summary form to
facilitate convenient reference by the parties hereto:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(a)  Tenant’s Trade Name

Wilshire State Bank
(Section 7.1)

 

 

(b)  Term

Sixty (60) months
(Section 3.1)

 

 

(c)  Premises Space Number

9700 Woodman Avenue, Suite A-6
Arleta, California 91331
(Exhibit “B” - Part 2)

 

 

(d)  GLA in Premises

1,150 square feet
(Section 1.5)

 

 

(e)  GLA in Landlord’s Building

107,614 square feet
(Section 1.5)

 

 

(f)  Tenant’s Proportionate Share

Tenant’s proportionate share shall be defined as the percentage that the gross
leasable area (“GLA”) of the Premises bears to the entire gross leasable area of
Landlord’s Building except as hereinafter provided. In determining Tenant’s
Proportionate Share of Common Area Costs and contribution for Taxes and
Insurance, Landlord may exclude from the GLA of the Landlord’s Building any
premises containing 7,500 12,500 or more square feet of GLA if the lease for
such premises does not require the applicable tenant to pay a prorata share of
Common Area Costs, Taxes or Insurance, but in that event, Landlord shall deduct
from the Common Area Costs, Taxes or Insurance any amounts payable by any such
tenants specifically for items included in the Common Area Costs, Taxes or
Insurance.

 

 

(g)  Minimum Annual Rent:

 

 

 

 

Minimum Rent

 

 

 

 

 

 

Minimum Rent

 

(Per Sq.ft. of

 

Minimum Rent

 

 

Months

 

(Monthly)

 

GLA)

 

(Annual)

 

 

1 - 12

 

$

2,242.50

 

$

23.40

 

$

26,910.00

 

 

13 - 24

 

$

2,287.54

 

$

23.87

 

$

27,450.50

 

 

25 - 36

 

$

2,333.54

 

$

24.35

 

$

28,002.50

 

 

37 - 48

 

$

2,379.54

 

$

24.83

 

$

28,554.50

 

 

49 - 60

 

$

2,427.46

 

$

25.33

 

$

29,129.50

 

 

 

 

plus applicable sales tax, if any (Section 4.2)

 

 

(h)  Percentage Rent

N/A

 

 

(i)  Commencement Date

One hundred twenty (120) days after the date of Landlord’s delivery of the
Premises to Tenant.
(Section 3.1)

 

 

(j)  Use

The Premises shall be used for retail banking and general office.
(Article 7)
The use is subject to all exclusives granted by Landlord in the Shopping Center
which are currently set forth in Exhibit J

 

 

(k)  Guarantor(s) (if none, so state)

N/A

 

 

(l)  Default Rate:

The lesser of twelve percent (12%) per annum or the maximum lawful rate of
interest permitted by applicable law

 

 

(m)  Security Deposit

N/A

 

 

(n)  Brokers

Regency Centers, L.P. representing Landlord and Transwestem representing Tenant
(Section 25.5)

 

 

 

REGENCY
CENTERS

INITIAL
HERE

 

 

 

 

 

/s/ [ILLEGIBLE]

 

 

/s/ [ILLEGIBLE]

 

1

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(o)  Estimated Common Area Costs for 2009

$4.16

per square foot per annum (Article 8)

(Subject to annual adjustment)

 

 

(p)  Estimated Taxes for 2009

$1.65

per square foot per annum (Article 5)

(Subject to annual adjustment)

 

 

(q)  Estimated Insurance for 2009

$0.58

per square foot per annum (Article 11)

(Subject to annual adjustment)

 

 

(r)  Advertising and Promotion Fund (if none, so state)

N/A

 

 

(s)  Estimated Initial Monthly Payments Required

 

 

 

 

 

 

 

 

 

 

Minimum Rent

 

 

 

 

 

$2,242.50

 

 

 

 

 

 

 

 

 

Additional Rent

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Common Area Costs

 

$

398.67

 

 

 

 

 

 

 

 

 

 

 

 

Taxes

 

$

158.13

 

 

 

 

 

 

 

 

 

 

 

 

Insurance

 

$

55.58

 

 

 

 

 

 

Advertising and Promotion Fund (if none, so state)

N/A

Pylon Signage Fee (if none, so state)

N/A

Satellite Fee (if none, so state)

N/A

 

 

Total Monthly Additional Rent

$612.38

 

 

State and County Sales Tax

N/A

 

 

Total Monthly Payment at Commencement Date

$2,854.88

 

 

(t)  Address for Notice

 

 

 

To Landlord

c/o Regency Centers Corporation
One Independent Drive
Suite 114

Jacksonville, Florida 32202-5019
Attention: Lease Administration

 

With a copy to:

c/o Regency Centers Corporation

One Independent Drive

Suite 114

Jacksonville, Florida 32202-5019

Attention: Legal Department

 

With a copy to:

c/o Regency Centers Corporation
915 Wilshire Boulevard Suite 2200
Los Angeles, California 90017
Attention: Property Management

 

 

To Tenant:

Wilshire State Bank

3200 Wilshire Boulevard, Suite 1400

Los Angeles, California 90010

 

 

(u)  Tenant Allowance

$10.00 per square foot of the Premises; subject, however, to the terms and
conditions of the Tenant Allowance provision of this Lease

 

 

 

REGENCY
CENTERS

INITIAL
HERE

 

 

 

 

 

/s/ [ILLEGIBLE]

 

 

/s/ [ILLEGIBLE]

 

2

--------------------------------------------------------------------------------


 

LEASE PROVISIONS

 

1.2          REFERENCES AND CONFLICTS.

 

References appearing in Section 1.1 are to designate some of the other places in
this Lease where additional provisions applicable to the particular Fundamental
Lease Provisions appear. Each reference in this Lease to any of the Fundamental
Lease Provisions contained in Section 1.1 shall be construed to incorporate all
of the terms provided for under such provisions, and such provisions shall be
read in conjunction with all other provisions of this Lease applicable thereto.
If there is any conflict between any of the Fundamental Lease Provisions set
forth in Section 1.1 and any other provision of this Lease, the latter shall
control.

 

1.3          EXHIBITS.

 

The following drawings and special provisions are attached hereto as exhibits
and hereby made a part of this Lease:

 

(a)

Exhibit “A”

Legal Description of the Shopping Center Land as presently constituted

 

 

 

(b)

Exhibit “B”

Part 1 - Site plan of Shopping Center Land; and

 

 

Part 2 - Leasing Plan. (The Premises is identified on the Leasing Plan.)

 

 

 

(c)

Exhibit “C”

Description of Tenant’s Work and Work to be performed by Landlord, if any, in
the Premises; and “C-1” Shopping Center Signage Criteria

 

 

 

(d)

Exhibit “D”

Intentionally Omitted

 

 

 

(e)

Exhibit “E”

Requirements & Restrictions

 

 

 

(f)

Exhibit “F”

Tenant Improvements

 

 

 

(g)

Exhibit “G”

Signage

 

 

 

(h)

Exhibit “H”

Intentionally Omitted

 

 

 

(i)

Exhibit “I”

Intentionally Omitted

 

 

 

(j)

Exhibit “J”

Existing Exclusives granted by Landlord at Shopping Center

 

1.4          THE SHOPPING CENTER; LANDLORD’S BUILDING.

 

The “Shopping Center” means the land described in Exhibit “A” and improvements
thereon constituting an integrated retail shopping center, as the same may be
modified from time to time throughout the Term of this Lease. The structure or
structures shown on Exhibit “B” as “Landlord’s Building,” as the same may be
altered, reduced or expanded from time to time throughout the Term of this
Lease, is hereinafter called the “Landlord’s Building.” Landlord may at any time
and from time to time change the shape, size, location, number, height and
extent of the improvements in the Shopping Center and eliminate or add any
improvements to any portion of the Shopping Center and add land thereto or
eliminate land therefrom.

 

1.5          GROSS LEASABLE AREA.

 

At the Commencement Date, GLA is estimated to be, with respect to the Premises,
the number of square feet set forth in Section 1.1(d) and, with respect to the
Landlord’s Building, the number of square feet set forth in Section 1.1(e). GLA
will change with additions or deletions to the Landlord’s Building and/or the
Premises. The GLA is measured from the exterior face of exterior walls, the
exterior face of service corridor walls and the centerline of interior demising
walls. No deduction shall be made for columns, stairs, elevators or any internal
construction or equipment. Unless another provision of this Lease expressly
grants to Tenant a right to certify and/or remeasure the GLA of the Premises,
Tenant shall have no such right to certify and/or remeasure or otherwise dispute
the GLA of the Premises set forth in Section 1.1(d) above.

 

ARTICLE 2. PREMISES

 

2.1          LEASE OF PREMISES.

 

Landlord hereby leases to Tenant, and Tenant hereby leases from Landlord, the
Premises for the Term, at the rent, and upon the terms, covenants and conditions
herein set forth.

 

2.2          PREMISES DEFINED.

 

The term “Premises” means the space situated in the Landlord’s Building in the
location marked on Exhibit “B” and shall consist of the space thereat within the
walls, structural floor and the bottom of the roof of Landlord’s Building. The
demised Premises shall include only the appurtenances specifically granted in
this Lease, Landlord specifically excepting and reserving for itself the roof,
the air space above the roof, the space below the floor, the exterior portions
of the demised Premises (other than the store front), and the right to install
pipes, ducts, conduits, wire, solar panels and other mechanical equipment
serving other portions, tenants and occupants of the Shopping Center under or
above the Premises, without the same constituting and actual or constructive
eviction of Tenant.

 

 

 

REGENCY
CENTERS

INITIAL
HERE

 

 

 

 

 

/s/ [ILLEGIBLE]

 

 

/s/ [ILLEGIBLE]

 

3

--------------------------------------------------------------------------------


 

2.3          DELIVERY OF PREMISES.

 

Landlord agrees to deliver to Tenant, and Tenant agrees to accept from Landlord,
possession of the Premises when Landlord advises Tenant in writing that the
Landlord’s Work in the Premises (if any) has been sufficiently completed to
permit Tenant’s Work to begin or when Tenant takes possession of the Premises,
whichever first occurs. Landlord’s notice thereof shall constitute delivery of
the Premises without further act by either party. Landlord will deliver
possession of the Premises to Tenant with the heating, ventilation and air
conditioning (HVAC) unit, plumbing, and electrical systems in good working order
with the rest of the Premises in its current “as-is” condition with the addition
of only those items of work (if any) described on Exhibit “C”. If Landlord
encounters delays in delivering possession of the Premises to Tenant, this Lease
will not be void or voidable, nor will Landlord be liable to Tenant for any loss
or damage resulting from such delay. If the delay in possession is caused by
Tenant (including delays caused by Tenant’s failure to supply the information
referred to in the following sentence), then the date of Landlord’s delivery of
the Premises to Tenant shall be deemed to be the date such delivery would have
occurred but for Tenant’s delay. Notwithstanding the foregoing, Landlord will
not be obligated to shall deliver possession of the Premises to Tenant until
within thirty (30) days after Landlord has received from Tenant all of the
following: (i) a copy of this Lease fully executed by Tenant, and a Guaranty, if
any, executed by the Guarantor(s); (ii) the Security Deposit and the first
installment of Minimum Annual Rent; and (iii) copies of policies or certificates
of insurance as required under Article 11 of this Lease. If Tenant occupies the
Premises prior to the Commencement Date, such early occupancy shall be subject
to all of the terms and conditions of this Lease, and Tenant will not interfere
with Landlord in the completion of Landlord’s Work (if any). Landlord will give
Tenant access for locks to be changed upon: (i) Tenant’s acceptance of the
Premises, (ii) Landlord’s receipt of two sets of plans and specifications set
forth in Exhibit “C”, and (iii) Landlord’s receipt of a copy of the contractor’s
insurance certificate. Tenant will pay all expenses associated with changing the
locks.

 

2.4          OPENING OF PREMISES.

 

On or before ten (10) days after delivery of possession of the Premises to
Tenant, Tenant shall commence the Tenant’s Work specified in Exhibit “C”,
diligently and continually proceed to completion, and open for business on or
before the Commencement Date specified in Section 1.1(i). In relation to
Tenant’s Work, Tenant shall execute the Notice of Commencement as Owner
identifying Landlord only as the fee simple titleholder for purposes of
permitting. By opening for business, Tenant shall be deemed to have acknowledged
that all work (if any) required to be performed by Landlord in connection with
the Premises and any and all other obligations to be performed by Landlord on or
before the opening of the Premises have been fully performed, and that the
Premises are at such time complete and in good, sanitary and satisfactory
condition and repair without any obligation on Landlord’s part to make any
alterations, upgrades or improvements thereto.

 

2.5          TENANT’S WORK.

 

In addition to Tenant’s obligations set forth in Exhibit “C”, it shall be
Tenant’s responsibility and obligation to obtain all building, occupancy, use
and other governmental permits and/or approvals required in connection with the
construction of the Tenant’s Work, a certificate of occupancy for the Premises
upon completion thereof and Tenant’s use thereof, including, without limitation,
the payment of all utility connection/hookup/meter fees and charges and any
development impact fees, transportation uniform mitigation fees and/or school
mitigation fees assessed with respect to the Premises and/or Tenant’s use and/or
Tenant’s Work as opposed to the Shopping Center. In the event Landlord pays any
such fees on Tenant’s behalf, Tenant shall reimburse Landlord for such fees as
Additional Rent within ten (10) days of Tenant’s receipt of an invoice therefor
from Landlord.

 

ARTICLE 3. TERM

 

3.1          TERM OF THIS LEASE.

 

The Term of this Lease shall commence on the Commencement Date specified in
Section 1,1(i) and shall continue for the number of months set forth in
Section 1.1 (b).

 

ARTICLE 4. RENT

 

4.1          TENANT’S AGREEMENT TO PAY RENT.

 

Tenant hereby agrees to pay Minimum Annual Rent and Additional Rent. The term
“Rent” includes the Minimum Annual Rent and Additional Rent.

 

4.2          MINIMUM RENT.

 

The minimum amount of rent Tenant shall pay Landlord for each Lease Year is the
amount set forth in Section 1.1(g) (the “Minimum Annual Rent”). Minimum Annual
Rent for the period from the Commencement Date to the first day of the month
following such date shall be prorated on a daily basis and shall be payable with
and in addition to the first installment of Minimum Annual Rent.

 

The Minimum Annual Rent for each Lease Year shall be payable in twelve (12)
equal monthly installments, in advance, on the first day of each calendar month.
The first installment of Rent shall be due on Tenant’s execution and delivery of
this Lease to Landlord.

 

4.3          LEASE YEAR DEFINED.

 

The “First Lease Year” means the period beginning on the Commencement Date and
ending on the last

 

 

 

REGENCY
CENTERS

INITIAL
HERE

 

 

 

 

 

/s/ [ILLEGIBLE]

 

 

/s/ [ILLEGIBLE]

 

4

--------------------------------------------------------------------------------


 

day of the twelfth full calendar month thereafter. “Lease Year” means each
successive twelve (12) month period after the First Lease Year occurring during
the Term.

 

4.4MONTHLY REPORTING.

 

Tenant shall furnish to Landlord within twenty (20) days after the end of each
calendar month during the Term a complete statement, certified by Tenant (or a
responsible officer thereof if Tenant is a corporation or limited liability
company), of the amount of Gross Sales made from the Premises during said month,
the statement to be in such form and style and contain such details and
breakdown as Landlord may require. Tenant shall also furnish to Landlord with
each such monthly statement a copy of any sales tax report filed with any taxing
authority.

 

4.5GROSS SALES.

 

(a)”Gross Sales” means the actual prices of all goods, wares, internet based
sales and merchandise sold and-the actual charges for all services performed by
Tenant or by any subtenant, licensee, concessionaire or other person in, at,
from, or arising out of the use of the Premises, whether wholesale or retail,
whether for cash or credit, or otherwise, and includes the value of all
consideration received or promised for any of the foregoing, without reserve or
deduction for inability or failure to collect, including, but not limited to,
sales and services:—(i) where the orders therefor originate in, at, from or
arising out of the use of the Premises, whether delivery or performance is made
from the Premises or from some other place and regardless of the place of
bookkeeping for, payment of, or collection of any account; or (ii) made or
performed by mail; telephone, or telecopy orders received or filled in, at or
from the Premises; or (iii) made or performed by means of mechanical and other
vending devices in the Premises; or (iv) which Tenant, or any subtenant,
licensee, concessionaire or other person, in the normal and customary course of
its business, would credit or attribute to its operation at the Premises or any
part thereof. Any deposit not-refunded shall be included in Gross Sales in the
month in which such deposit is received.

 

(b)The following shall be excluded from Gross Sales: (i) any exchange of
merchandise between stores of Tenant when such exchange is made solely for the
convenient operation of Tenant’s business and not for the purpose of
consummating a sale made in, at or from the Premises; (ii) returns to shippers
or manufacturers; (iii) cash or credit refunds to customers on transactions
previously reported as Gross Sales; (iv) sales of fixtures, machinery and
equipment, which are not stock in trade, after use thereof in the conduct of
Tenant’s business; and (v) amounts which are separately stated and collected
from customers and which are paid by Tenant to any government for any sales or
excise tax. No franchise, capital stock tax, tax based upon assets or net worth
or gross receipts tax, and no income or similar tax based on income or profits
shall be deducted from Gross Sales.

 

4.64.4     ADDITIONAL RENT.

 

Tenant shall pay, as additional rent (herein sometimes collectively called
“Additional Rent”), all sums of money or charges of whatsoever nature (except
Minimum Annual Rent and Percentage Rent, if any) required to be paid by Tenant
to Landlord pursuant to this Lease, whether or not the same is designated as
“Additional Rent.”

 

4.74.5     WHERE RENT PAYABLE AND TO WHOM; NO DEDUCTION; LATE CHARGE.

 

All Rent payable by Tenant under this Lease shall be paid to Landlord on or
before the first fifth (5th) day of each month without prior notice or demand
therefor (except where such prior demand is expressly provided for in this
Lease), without any deductions, set offs or counterclaims whatsoever, at the
place to which notices are to be sent to Landlord or to such payee and at such
place as may be designated by Landlord. If any payment of Rent or other charges
due hereunder is not received by Landlord in good funds on its due date, Tenant
will pay to Landlord a late charge of five percent (5%) of the amount due.

 

ARTICLE 5. TAXES AND ASSESSMENTS

 

5.1          TENANT’S PROPORTIONATE SHARE OF TAXES AND PAYMENT.

 

Tenant shall pay to Landlord, as Additional Rent, Tenant’s Proportionate Share
of all real estate taxes, current and future, and other ad valorem taxes and
assessments of every kind and Tenant’s Proportionate Share of any reasonable
costs and expenses (such as real estate tax consultant fees) that are incurred
by Landlord in a good faith effort to reduce the amount assessed by the taxing
authority (“Taxes”). In the event any assessments may be paid in annual
installments, only the amount of such annual installment and statutory interest
shall be included within the computation of the annual Taxes for the Lease Year
in question. Tenant shall pay its Proportionate Share of Taxes at the times and
in the manner provided in Section 8.6.

 

5.2          RENT TAX.

 

Should any governmental taxing authority acting under any present or future law,
ordinance or regulation levy, assess or impose a tax, excise or assessment
(other than an income or franchise tax) upon or against or measured by the Rent,
or any part of it, Tenant shall pay such tax, excise and/or assessment when due
or shall on demand reimburse Landlord for the amount thereof, as the case may
be.

 

5.3          PERSONAL PROPERTY TAXES.

 

Tenant shall be liable for, and shall pay before delinquency, all taxes and
assessments (real and personal) levied against (a) any personal property or
trade fixtures placed by Tenant in or about the

 

 

 

REGENCY
CENTERS

INITIAL
HERE

 

 

 

 

 

/s/ [ILLEGIBLE]

 

 

/s/ [ILLEGIBLE]

 

5

--------------------------------------------------------------------------------


 

Premises (including any increase in the assessed value of the Premises based
upon the value of any such personal property or trade fixtures), and (b) any
Tenant improvements or alterations in the Premises (whether installed and/or
paid for by Landlord or Tenant). If any such taxes or assessments are levied
against Landlord or Landlord’s property, Landlord may, after written notice to
Tenant (and under proper protest if requested by Tenant), pay such taxes and
assessments, and Tenant shall reimburse Landlord therefor within ten (10) days
after demand by Landlord; provided, however, Tenant, at its sole cost and
expense, shall have the right, with Landlord’s cooperation, to bring suit in any
court of competent jurisdiction to recover the amount of any such taxes and
assessments so paid under protest.

 

ARTICLE 6. TENANT’S CONDUCT OF BUSINESS

 

6.1          HOURS.

 

Tenant agrees that, from and after the Commencement Date, Tenant will
continuously and uninterruptedly keep open and operate its entire store for no
less than forty (40) hours per week in the Premises for the purpose specified in
Section 1,1(j) and under the trade name specified in Section 1.1(a) with the
public daily during such hours as are customary in the Shopping Center. 
However, if Tenant is unable to comply with the provisions of this Section by
reason of national holidays, strikes, act of God, destruction of the Premises by
fire, or any other reason or cause beyond Tenant’s control. Tenant shall not be
deemed to be in default under this Lease. Tenant shall be allowed access to the
Premises twenty-four (24) hours each day.

 

ARTICLE 7. USE OF PREMISES

 

7.1          SOLE USE AND TRADE NAME.

 

Tenant shall use the Premises for the purpose specified in Section 1.1(j) and
for no other purpose whatsoever and shall conduct its business in the Premises
solely under the trade name specified in Section 1.1(a). Nothing in this Lease
shall be construed to grant Tenant an exclusive right to the purpose specified
in Section 1.1(j) or any other purpose or use. Tenant shall procure, at Tenant’s
sole expense, any permits or licenses required for the transaction of business
in the Premises.

 

7.2          REQUIREMENTS AND RESTRICTIONS.

 

Tenant agrees to comply with the Requirements and Restrictions set forth on
Exhibit “E” attached hereto.

 

ARTICLE 8. COMMON AREAS

 

8.1          MAINTENANCE.

 

Landlord agrees to maintain, as part of Common Area Costs, the Common Areas
including the roof in good condition; provided, however, that the manner in
which the Common Areas shall be maintained shall be solely determined by
Landlord. If any owner or tenant of any portion of the Shopping Center maintains
Common Areas located upon its parcel or premises (Landlord shall have the right,
in its sole discretion, to allow any purchaser or tenant to so maintain Common
Areas located upon its parcel or premises and to be excluded from participation
in the payment of Common Area Costs), Landlord shall not have any responsibility
for the maintenance of that portion of the Common Areas and Tenant shall have no
claims against Landlord arising out of any failure of such owner or tenant to so
maintain its portion of the Common Areas.

 

8.2          COMMON AREAS DEFINED.

 

“Common Areas” means all areas, facilities, and improvements provided in the
Shopping Center for the convenience and use of patrons of the Shopping Center,
and shall include, but not be limited to, all areas, all parking areas and
facilities, sidewalks, stairways, service corridors, truckways, ramps, loading
docks, delivery areas, landscaped areas, access and interior roads, lighting
facilities and similar areas and facilities situated within the Shopping Center
which are not reserved for the exclusive use of any Shopping Center occupants.

 

8.3          LANDLORD’S CONTROL.

 

Landlord shall at all times have the sole and exclusive control, management and
direction of the Common Areas and the right to make reasonable changes to the
Common Areas, and may at any time exclude and restrain any person from use or
occupancy thereof. The rights of Tenant in and to the Common Areas are subject
to the rights of others to use the same in common with Tenant. Landlord may at
any time and from time to time close all or any portion of the Common Areas to
make repairs, improvements, alterations or changes and, to the extent necessary
in the opinion of Landlord, to prevent a dedication thereof or the accrual of
any rights to any person or to the public therein.

 

8.4          EMPLOYEE PARKING.

 

Landlord may from time to time designate a particular parking area or areas to
be used by its tenants and their employees. If Tenant or any of its employees
fail to park their vehicle in any such designated parking areas, Landlord, in
its sole discretion, may give Tenant notice of such violation and, if the
violation is not corrected within two (2) days after said notice is given,
Tenant shall pay to Landlord an amount equal to Ten Dollars ($10.00) per day for
each violating vehicle calculated from and including the day on which notice was
given, to and including the day when all violations by Tenant and its employees
cease. In no event, however, shall Landlord be required to enforce any parking
obligation stated herein.

 

 

 

REGENCY
CENTERS

INITIAL
HERE

 

 

 

 

 

/s/ [ILLEGIBLE]

 

 

/s/ [ILLEGIBLE]

 

6

--------------------------------------------------------------------------------


 

8.5          COMMON AREA COSTS.

 

“Common Area Costs” means all costs incurred in a manner deemed by Landlord to
be reasonable and appropriate and for the best interests of the Shopping Center
in connection with the management, operation, maintenance, replacement and
repair of the Common Areas, including but not limited to security, landscaping,
utilities, painting, striping, lighting, management fee of four percent (4%) of
gross revenues and pest control among other items.

 

8.6          TENANT’S PROPORTIONATE SHARE OF COMMON AREA COSTS, TAXES AND
INSURANCE.

 

Tenant agrees to pay to Landlord, as Additional Rent, Tenant’s Proportionate
Share of Common Area Costs, Taxes and Insurance (as hereinafter defined) in the
following manner:

 

(a)           Tenant shall pay Landlord on the Commencement Date and on the
first day of each calendar month of the Term thereafter an amount estimated by
Landlord to be Tenant’s monthly Proportionate Share of the Common Area Costs,
Taxes and Insurance. Landlord may adjust said amount at the end of any calendar
month on the basis of Landlord’s experience and reasonably anticipated costs.

 

(b)           Within ninety (90) days following the end of each calendar year,
or as soon as reasonably possible thereafter, Landlord shall endeavor to furnish
Tenant a statement covering such year just ended, showing the Common Area Costs,
Taxes and Insurance and the amount of Tenant’s Proportionate Share of such costs
for such year and the payments made by Tenant with respect to such year. If
Tenant’s Proportionate Share of such costs is less than Tenant’s payments so
made, Tenant shall be entitled to a credit of the difference or, if such share
is greater than Tenant’s said payments, Tenant shall pay Landlord the difference
within thirty (30) days after receipt of such statement.

 

(c)           Any failure or delay by Landlord in delivering any estimated or
final statement pursuant to this Section 8.6 shall not constitute a waiver of
Landlord’s right to receive Tenant’s payment of Tenant’s Proportionate Share of
Common Area Costs, Taxes and Insurance.

 

ARTICLE 9. HAZARDOUS SUBSTANCES

 

9.1          RESTRICTION ON USE.

 

Tenant shall not use or permit the use of the Premises for the generation,
storage, treatment, use, transportation, handling or disposal of any chemical,
material or substance which is regulated as toxic or hazardous or exposure to
which is prohibited, limited or regulated by any governmental authority, or
which, even if not so regulated, may or could pose a hazard to the Premises,
Shopping Center or property adjacent thereto or to the health or safety of
persons on the Premises or other tenants or occupants of the Shopping Center or
property adjacent thereto, and no such chemical, material or substance shall be
brought onto the Premises without the Landlord’s express written approval.
Tenant agrees that it will at all times observe and abide by all laws and
regulations relating to the handling of such materials and will promptly notify
Landlord of (a) the receipt of any warning notice, notice of violation, or
complaint received from any governmental agency or third party relating to
environmental compliance, and (b) any release of hazardous materials on the
Premises and/or Shopping Center. In addition, Tenant shall immediately notify
Landlord concerning any water intrusion or leakage in the Premises. Tenant shall
provide Landlord with immediate access to the Premises in order to assess the
damage. Repairs to the Premises shall be made by the party responsible. Should
Tenant be responsible for the repairs and fail to correct immediately, Landlord
shall make the repairs at Tenant’s expense. Tenant shall, in accordance with
applicable laws, carry out, at its sole cost and expense, any remediation
required as a result of the release of any hazardous substance by Tenant or by
Tenant’s agents, employees, contractors or invitees, from the Premises and/or
Shopping Center. Notwithstanding the foregoing, Tenant shall have the right to
bring on to the Premises reasonable amounts of cleaning materials and the like
necessary for the operation of Tenant’s business, but Tenant’s liability with
respect to such materials shall be as set forth in this Article. The term
“Hazardous Material” includes, without limitation (i) those substances included
within the definitions of “hazardous substances”, “hazardous materials”, “toxic
substances” or “solid waste” under all present and future federal, state and
local laws (whether under common law, statute, rule, regulation or otherwise)
relating to the protection of human health or the environment, including,
without limitation, California Senate Bill 245 (Statutes of 1987, chapter 1302),
the Safe Drinking Water and Toxic Enforcement Act of 1986 (commonly known as
Proposition 65) and the Comprehensive Environmental Response, Compensation and
Liability Act of 1980 and the Hazardous Materials Transportation Act, 49 U.S.C.
Sections 1801. et seq., all as heretofore and hereafter amended, or in any
regulations promulgated pursuant to said laws; (ii) those substances defined as
“Hazardous Wastes” in Section 25117 of the California Health & Safety Code or as
“Hazardous Substances” in Section 25316 of the California Health & Safety Code,
or in any regulations promulgated pursuant to said laws; (iii) such other
substances, materials and wastes which are or become regulated under applicable
local, state or federal law or by the United States government or which are or
become classified as hazardous or toxic under federal, state or local laws or
regulations, including, without limitation, California Health & Safety Code,
Division 20, and Title 26 of the California Code of Regulations; and (iv) any
material, waste or substance which contains petroleum, asbestos or
polychlorinated bipheyls, designated as a “hazardous substances” pursuant to
Section 311 of the Clean Water Act of 1977, 33 U.S.C. Sections 1251, et seq. (33
U.S.C.§1321) or listed pursuant to Section 307 of the Clean Water Act of 1977
(U.S.C.§1317) or contains any flammable, explosive or radioactive material.

 

 

 

REGENCY
CENTERS

INITIAL
HERE

 

 

 

 

 

/s/ [ILLEGIBLE]

 

 

/s/ [ILLEGIBLE]

 

7

--------------------------------------------------------------------------------


 

9.2          INDEMNIFICATION.

 

To the fullest extent permitted by law, Tenant agrees to promptly indemnify,
protect, defend and hold harmless Landlord and Landlord’s partners, officers,
directors, employees, agents, successors and assigns (collectively, “Landlord
Parties”) from and against any and all claims, damages, judgments, suits, causes
of action, losses, liabilities, penalties, fines, expenses and costs (including,
without limitation, clean-up, removal, remediation and restoration costs, sums
paid in settlement of claims, attorneys’ fees, consultant fees and expert fees
and court costs) which arise or result from any environmental contamination on,
in, under or about the Premises, Landlord’s Building or any other portion of the
Shopping Center and which are caused or permitted by Tenant or any of Tenant’s
agents, employees, subtenants, assignees, licensees, contractors or invitees
(collectively, “Tenant Parties”).

 

9.3          SURVIVAL.

 

The provisions of this Article shall survive the termination of this Lease.

 

ARTICLE 10. ALTERATIONS TO PREMISES

 

10.1        ALTERATIONS; DAMAGES.

 

Tenant shall make no structural alterations, additions or changes in or to the
Premises without Landlord’s prior written consent. In no event shall Tenant make
or cause to be made any penetration through any roof, floor or exterior or
corridor wall without the prior written consent of Landlord. Tenant shall be
responsible for any and all damages resulting from any alteration, addition or
change Tenant makes, whether or not Landlord’s consent therefor was obtained.
Any and all alterations, additions and changes made to the Premises which are
consented to by Landlord shall be made under the supervision of a licensed
architect or licensed structural engineer and in accordance with plans and
specifications approved in writing by the Landlord before the commencement of
the work and all necessary governmental approvals and permits, which approvals
and permits Tenant shall obtain at its sole expense. All contractors and
subcontractors utilized by Tenant shall be subject to Landlord’s prior written
approval. Prior to proceeding with any alteration, Tenant shall provide Landlord
with at least fifteen (15) days prior written notice. In the event that Tenant
makes any alterations, Tenant agrees to carry “Builder’s All Risk” insurance in
a customary and reasonable amount approved by Landlord covering the construction
of such alterations. In addition, Landlord may, in its discretion, require
Tenant to obtain a lien and completion bond or some alternate form of security
satisfactory to Landlord in an amount sufficient to ensure the lien-free
completion of such alterations and naming Landlord as a co-obligee. Upon
completion of any alterations, Tenant agrees to cause a Notice of Completion to
be recorded in the office of the Recorder of the county in which the Shopping
Center is located in accordance with Section 3093 of the Civil Code of the State
of California or any successor statute, and Tenant shall deliver to the Shopping
Center management office a reproducible copy of the “as built” drawings of the
alterations. All work with respect to any alterations, additions and changes
must be done in a good and workmanlike manner and diligently prosecuted to
completion to the end that the Premises shall at all times be a complete unit
except during the period of the work. Subject to the terms hereof, any work done
by Tenant without Landlord’s consent shall be returned to its original condition
at Tenant’s expense upon request by Landlord. Tenant shall pay to Landlord, as
Additional Rent, the reasonable costs of Landlord’s engineers and other
consultants for review of all plans, specifications and working drawings for
Tenant’s alterations, within ten (10) business days after Tenant’s receipt of
invoices either from Landlord or such consultants. In addition to such costs,
Tenant shall pay to Landlord, within ten (10) twenty (20) business days after
completion of any alterations, the actual, reasonable costs incurred by Landlord
for services rendered by Landlord’s management personnel and engineers to
coordinate and/or supervise any of the alterations to the extent such services
are provided in excess of or after the normal on-site hours of such engineers
and management personnel, and such amount shall not exceed Two Thousand Five
Hundred Dollars ($2,500,00).

 

10.2        COMPLIANCE WITH LAWS.

 

Any permitted changes, alterations and additions made by Tenant shall be
performed strictly in accordance with applicable laws, rules, regulations and
building codes relating thereto including, without limitation, the provisions of
Title III of the Americans with Disabilities Act of 1990. Tenant shall have the
work performed (i) in such a manner so as not to obstruct the access to the
Premises or to the premises of any other tenant or obstruct the Common Areas,
(ii) so as not to interfere with the occupancy of any other tenant of the
Shopping Center, and (iii) at such times, in such manner and subject to such
rules and regulations as Landlord may from time to time reasonably designate.
Throughout the performance of Tenant’s alterations, Tenant shall obtain, or
cause its contractors to obtain, workers compensation insurance and commercial
general liability insurance in form and substance satisfactory to Landlord and
naming Landlord an additional insured thereunder.

 

10.3        INSURANCE AND RECONSTRUCTION.

 

In the event Tenant shall make any alterations, additions or changes to the
Premises, none of such alterations, additions or changes need be insured by
Landlord under such insurance as Landlord may carry upon the Landlord’s
Building, nor shall Landlord be required under any provisions of this Lease to
reconstruct or reinstall any such alterations, additions or changes in the event
of casualty loss, it being understood and agreed that all such alterations,
additions or changes shall be insured by Tenant pursuant to Article 11 and
reconstructed by Tenant (at Tenant’s sole expense) in the event of a casualty
loss pursuant to Article 12.

 

 

 

REGENCY
CENTERS

INITIAL
HERE

 

 

 

 

 

/s/ [ILLEGIBLE]

 

 

/s/ [ILLEGIBLE]

 

8

--------------------------------------------------------------------------------


 

ARTICLE 11. LIABILITY, INDEMNITY AND INSURANCE

 

11.1        LANDLORD’S LIABILITY.

 

Landlord shall not be liable for any damage or liability of any kind or for any
injury to or death of any persons or damage to any property on or about the
Premises from any cause whatsoever, except to the extent any such matter is not
covered by insurance required to be maintained by Tenant under this Lease and is
attributable to Landlord’s gross negligence or willful misconduct.

 

11.2        INDEMNIFICATION BY TENANT.

 

Tenant hereby agrees to indemnify and save Landlord harmless from all claims,
actions, judgments, suits, losses, fines, penalties, demands, costs and expenses
and liability whatsoever, including reasonable attorneys’ fees, expert fees and
court costs (“Indemnified Claims”) on account of (i) any damage or liability
occasioned in whole or in part by any use or occupancy of the Premises or by any
act or omission of Tenant or the Tenant Parties, (ii) the use of the Premises
and Common Areas and conduct of Tenant’s business by Tenant or any Tenant
Parties, or any other activity, work or thing done, permitted or suffered by
Tenant or any Tenant Parties, in or about the Premises, Landlord’s Building or
elsewhere on the Shopping Center; and/or (iii) any default by Tenant of any
obligations on Tenant’s part to be performed under the terms of this Lease. In
case any action or proceeding is brought against Landlord or any Landlord
Parties by reason of any such Indemnified Claims, Tenant, upon notice from
Landlord, shall defend the same at Tenant’s expense by counsel approved in
writing by Landlord, which approval shall not be unreasonably withheld. Tenant
shall not be liable for damage or injury occasioned by the gross negligence or
willful acts of Landlord or its agents, contractors, servants or employees
unless such damage or injury arises from perils against which Tenant is required
by this Lease to insure and then only to the extent of such insurance. Tenant’s
indemnification obligation under this Section 11.2 shall survive the expiration
or earlier termination of this Lease. Tenant’s covenants, agreements and
indemnification in Sections 11.1, 11.2 and 11.7, are not intended to and shall
not relieve any insurance carrier of its obligations under policies required to
be carried by Tenant pursuant to the provisions of this Lease.

 

11.3        INSURED’S WAIVER.

 

In the event of loss or damage to the property of Landlord or Tenant, each party
will look first to its own insurance before making any claim against the other.
To the extent possible, each party shall obtain, for all policies of insurance
required by this Lease, provisions permitting waiver of subrogation against the
other party, and each party, for itself and its insurers, hereby waives the
right to make any claim against the other (or its agents, employees or insurers)
for loss or damage covered by the insurance requirements of this Lease.

 

11.4        TENANT’S INSURANCE.

 

(a)           Tenant agrees that, from and after the date of delivery of the
Premises to Tenant, Tenant will carry at its sole cost and expense the following
types of insurance, in the amounts specified and in the form hereinafter
provided for:

 

1.             Public Liability and Property Damage Insurance covering the
Premises and Tenant’s use thereof against claims for personal injury or death
and property damage occurring upon, in or about the Premises, such insurance to
afford protection to the limit of not less than $1,000,000.00 in respect of
injury or death of any number of persons arising out of any one occurrence and
such insurance against property damage to afford protection to the limit of not
less than $500,000.00 in respect to any instance of property damage. The
insurance coverage required under this Section 11.4(a)1 shall, in addition,
extend to any liability of Tenant arising out of the indemnities provided for in
Section 11.2; and

 

2.             Tenant Improvements and Property Insurance covering all of the
items included in Tenant’s Work, Tenant’s leasehold improvements including those
constructed as part of Tenant’s Work and Landlord’s Work (if any), heating,
ventilating and air conditioning equipment, trade fixtures, signage and personal
property from time to time in, on or upon the Premises and, to the extent not
covered by Landlord’s similar insurance, alterations, additions or changes made
by Tenant pursuant to Article 10, in an amount not less than their full
replacement cost, providing protection against perils included within standard
forms of all risk coverage insurance policy, together with such other coverage
the Landlord deems appropriate (i.e. flood and/or earthquake). Any policy
proceeds from such insurance shall be held in trust by Tenant for the repair,
reconstruction, restoration or replacement of the property damaged or destroyed,
unless this Lease shall cease and terminate under the provisions of Article 12.

 

(b)           All policies of insurance provided for in Section 11.4(a) shall be
issued in form acceptable to Landlord by sound and reputable insurance companies
with general policyholder’s rating of not less than A and a financial rating of
Class VI as rated in the most currently available “Best’s Insurance Reports” and
qualified to do business in the state in which the Premises is located. Each
such policy shall be issued in the names of Landlord and Tenant and any other
parties in interest from time to time designated in writing by notice by
Landlord to Tenant. Said policies shall be for the mutual and joint benefit and
protection of Landlord and Tenant and executed copies of each such policy of
insurance or a certificate thereof shall be delivered to Landlord upon delivery
of possession of the Premises to Tenant and thereafter within thirty (30) days
prior to the expiration of each such policy. As often as any such policy shall
expire or terminate, renewal or additional policies shall be procured and
maintained by Tenant in like manner and to like extent. All such policies of
insurance shall contain a provision that the company writing said policy will
give Landlord at least thirty (30) days’ notice in writing in advance of any
cancellation, or lapse, or the effective date of any reduction in the amounts,
or insurance. All such public liability, property damage and other casualty
policies shall be written as primary policies which do not

 

 

 

REGENCY
CENTERS

INITIAL
HERE

 

 

 

 

 

/s/ [ILLEGIBLE]

 

 

/s/ [ILLEGIBLE]

 

9

--------------------------------------------------------------------------------

 

 

contribute to any policies which may be carried by Landlord. All such public
liability and property damage policies shall contain a provision that Landlord,
although named as an insured, shall nevertheless be entitled to recover under
said policies for any loss occasioned to it, its servants, agents and employees
by reason of the negligence of Tenant. Any insurance provided for in
Section 11.4(a) may be effected by a policy of blanket insurance, covering
additional items or locations or insureds; provided, however, that (i) Landlord
shall be named as an additional insured thereunder as its interest may appear;
(ii) the coverage afforded Landlord will not be reduced or diminished by reason
of the use of such blanket policy of insurance; (iii) any such policy or
policies (except any covering the risks referred to in Section 11.4(a)(1) shall
specify therein (or Tenant shall furnish Landlord with a written statement from
the insurers under such policy specifying) the amount of the total insurance
allocated to the “Tenant Improvements and Property” more specifically detailed
in Section 11.4(a)(2); and (iv) the requirements set forth herein are otherwise
satisfied. Tenant agrees to permit Landlord at all reasonable times to inspect
the policies of insurance of Tenant covering risks upon the Premises for which
policies or copies thereof are not delivered to Landlord.

 

11.5        LANDLORD’S INSURANCE.

 

(a)           Landlord shall, as part of the Common Area Costs, at all times
during the Term maintain in effect a policy or policies of insurance covering
the Landlord’s Building and the Common Areas (excluding Tenant improvements and
property required to be insured by Tenant pursuant to Section 11.4(a)) in an
amount not less than the full replacement cost (exclusive of the cost of
excavations, foundations and footings), providing protection against perils
included within standard forms of fire and extended coverage insurance policies,
together with insurance against sprinkler damage, vandalism, and malicious
mischief, and such other risks as Landlord may from time to time determine and
with any such deductibles as Landlord may from time to time determine and public
liability insurance in such amounts as Landlord deems to be reasonable. Any
insurance provided for in Sections 11.5(a) or (b) may be effected by a policy or
policies of blanket insurance, covering additional items or locations or
insureds, provided that the requirements of Section 11.5(a) are otherwise
satisfied. In addition, at Landlord’s option, Landlord may elect to self-insure
all or any part of such required insurance coverage. Landlord may, but shall not
be obligated to, carry any other form or forms of insurance as Landlord or the
mortgagees or ground lessors of Landlord may reasonably determine is advisable.
All insurance required hereunder may be referred to as “Insurance”.

 

(b)           Landlord may carry rent insurance with respect to the Premises in
an aggregate amount equal to eighteen (18) or more times the sum of (i) the
monthly requirement of Minimum Annual Rent, plus (ii) the sum of the amounts
estimated by Landlord to be payable by Tenant for Additional Rent and Percentage
Rent for the month immediately prior to the month in which the policy is
purchased or renewed.

 

(c)           Tenant agrees to pay Tenant’s Proportionate Share of premiums for
the Insurance provided pursuant to Section 8.6 of this Lease. Tenant shall have
no rights in any Insurance maintained by Landlord nor shall Tenant be entitled
to be a named insured thereunder.

 

11.6        COMPLIANCE WITH INSURANCE AND GOVERNMENTAL REQUIREMENTS.

 

Tenant agrees at its sole cost and expense, to comply with all reasonable
recommendations and requirements with respect to the Premises, or its use or
occupancy, of the insurance underwriters and any similar public or private body,
and any governmental authority having jurisdiction over insurance rates with
respect to the use or occupancy of the Shopping Center. Tenant shall not do or
suffer to be done anything upon or in the Premises which will contravene
Landlord’s policies of insurance or cause an increase in Landlord’s insurance
rates.

 

11.7        LIMIT OF LANDLORD’S RESPONSIBILITY.

 

Except to the extent such matter is not covered by the insurance required to be
maintained by Tenant under this Lease and is attributable to the gross
negligence or willful misconduct of Landlord, Landlord shall not, without
limiting the generality of Section 11.1 hereof, be responsible or liable to
Tenant or the Tenant Parties for any loss or damage that may be occasioned by or
through the acts or omissions of persons occupying space in any other part of
the Shopping Center, or for any loss or damage resulting to the Tenant or its
property from bursting, stoppage or leaking of water, gas, sewer or steam pipes
or for any damage caused by water leakage from any part of the Premises or from
the pipes, appliances or plumbing works or from the roof, street or subsurface
or from any other places or by dampness or by any other cause of whatsoever
nature, or loss of property within the Premises from any cause whatsoever or any
damage caused by other tenants or persons in the Premises, occupants of adjacent
property of the Shopping Center, or the public, or caused by construction of any
private, public or quasi-public work.

 

ARTICLE 12. DESTRUCTION

 

12.1        DESTRUCTION.

 

Subject to the provisions of 12.2, 12.3 and 12.4 below, if the Premises shall be
damaged or destroyed by any casualty, Landlord shall promptly restore same to
their condition immediately prior to the occurrence of the damage to the extent
of insurance proceeds received, and the Minimum Rent and other charges shall be
abated proportionately as to that part of the Premises rendered untenantable.

 

 

 

REGENCY
CENTERS

INITIAL
HERE

 

 

 

 

 

/s/ [ILLEGIBLE]

 

 

/s/ [ILLEGIBLE]

 

10

--------------------------------------------------------------------------------


 

12.2        LANDLORD’S ELECTION.

 

If the Premises (i) are rendered wholly untenantable; (ii) are substantially
damaged (i.e., the cost to repair or replace exceeds 50% of their value) as a
result of a risk which is not covered by Landlord’s insurance; (iii) are
substantially damaged during the last year of the term or of any renewal term
hereof, regardless of insurance coverage; (iv) or the building of which they are
a part (whether the Premises are damaged or not), or all of the buildings which
then comprise the Shopping Center, are damaged to the extent of fifty percent
(50%) or more of the value thereof, so that the Shopping Center cannot in the
reasonable judgment of Landlord be operated as an integral unit; or (v) are
damaged and the holder of any mortgage, deed of trust or other lien requires the
use of all or any part of Landlord’s insurance proceeds in satisfaction of all
or a part of this indebtedness secured by any such mortgage, deed of trust or
other lien, then or in any of such events, Landlord may either elect to repair
the damage to the extent of insurance proceeds received or may cancel this Lease
by notice of cancellation within ninety (90) days after such event (whereupon
this Lease shall expire and Tenant shall vacate and surrender the Premises to
Landlord). Tenant’s liability for rent, subject to the provisions regarding
abatement of minimum rent contained above, shall continue until the date of
termination of this Lease.

 

12.3        TENANT’S RIGHT TO TERMINATE.

 

This Lease sets forth the terms and conditions upon which this Lease may be
terminated in the event of any damage or destruction. Accordingly, Tenant hereby
waives any right to terminate the Lease by reason of damage or casualty loss,
including without limitation the provision of California Civil Code
Section 1932(2) and 1933(4) and any present or future laws or case decisions to
the same effect unless otherwise provided in this Section. If Landlord fails to
commence the restoration within two hundred ninety (290) days after the casualty
and such delay is not caused by Tenant (or any Tenant Parties) or any events
described in Section 25.6, Tenant shall have the right to terminate this Lease
by notice to Landlord given prior to Landlord’s commencement of construction. In
addition, Tenant shall have the right to terminate this Lease by giving written
notice to Landlord of exercise thereof within one hundred twenty (120) days
after the date Landlord’s Building is damaged or destroyed if:

 

(a)           no part of the Premises remains tenantable after damage or
destruction thereof from any cause; or,

 

(b)           the damage or destruction of the Landlord’s Building occurs within
the last twelve (12) months of the Term.

 

12.4        REPAIR. ETC.

 

In the event Landlord elects to repair the damage, any abatement of rent shall
end the earlier of (i) sixty (60) days after notice by Landlord to Tenant that
the Premises have been repaired or (ii) the date Tenant reopens the damaged
Premises for business. Unless this Lease is terminated by Landlord, Tenant shall
refixture the Premises in a manner and to a condition equal to that existing
prior to its destruction or casualty, and the proceeds of all insurance carried
by Tenant on its property and improvements shall be held in trust by Tenant for
the purpose of said repair and replacement.

 

ARTICLE 13. MAINTENANCE OF PREMISES

 

13.1        LANDLORD’S DUTY TO MAINTAIN.

 

Landlord will, as part of the Common Area Costs, keep the exterior walls,
structural columns and structural floor or floors (excluding outer floor and
floor coverings, walls installed at the request of Tenant, doors, windows and
glass) in good repair. Notwithstanding the foregoing provisions of this Section,
Landlord shall not in any way be liable to Tenant on account of its failure to
make repairs unless Tenant shall have given Landlord written notice of the
necessity for such repairs and has afforded Landlord a reasonable opportunity to
effect the same after such notice and provided that any damage arising therefrom
shall not have been caused by the negligence or willful act or omission of
Tenant or Tenant Parties (in which event Tenant shall be responsible therefor)
or have been caused to any of the items Tenant is required to insure pursuant to
Article 11. Without limiting the foregoing, Tenant waives the right to make
repairs at Landlord’s expense under any law, statute or ordinance now or
hereafter in effect (including the provisions of California Civil Code
Section 1942 and any successor sections or statutes of similar nature).

 

13.2        TENANT’S DUTY TO MAINTAIN.

 

Tenant will, at its own cost and expense, maintain the Premises (except that
part Landlord has agreed to maintain) in good and tenantable condition, and make
all repairs to the Premises and every part thereof as needed. Tenant’s
obligations under this Section shall include, but not be limited to, modifying,
repairing, replacing and maintaining items as are required by any governmental
agency having jurisdiction thereof (whether the same is ordinary or
extraordinary, foreseen or unforeseen), interior walls and glass, and the
interior portions of exterior walls, ceilings, utility meters, pipes and
conduits within the Premises, and all utility meters, and all pipes and conduits
outside the Premises between the Premises and the service meter, all fixtures,
HVAC equipment (whether such HVAC equipment is located inside or outside the
Premises) in compliance with all Laws including environmental, sprinkler
equipment and other equipment within the Premises, the store fronts and all
exterior glass, all of Tenant’s signs, locks and closing devices, and all window
sashes, casement or frames, doors and door frames; provided that Tenant shall
make no adjustment, alteration or repair of any part of any sprinkler or
sprinkler alarm system in or serving the Premises without Landlord’s prior
approval. Tenant shall contract with a service company approved by Landlord for
the preventive maintenance of the HVAC and a copy of the service

 

 

 

REGENCY
CENTERS

INITIAL
HERE

 

 

 

 

 

/s/ [ILLEGIBLE]

 

 

/s/ [ILLEGIBLE]

 

11

--------------------------------------------------------------------------------


 

contract (which contract shall be subject to Landlord’s approval) shall be
furnished by Tenant to Landlord within ten (10) days after Tenant’s opening for
business, and a copy of any subsequent contract shall be furnished by Tenant to
Landlord within ten (10) days after the same becomes effective. Such service
contract must provide for at least four (4) visits, inspections and services
each year and the regular changing of filters. All broken glass, both exterior
and interior, shall be promptly replaced by Tenant with glass of the same kind,
size and quality. Tenant shall permit no waste, damage or injury to the Premises
and Tenant shall initiate and carry out a program of regular maintenance and
repair of the Premises, including the painting or refinishing of all areas of
the interior and the store front, so as to impede, to the extent possible,
deterioration by ordinary wear and tear and to keep the same in attractive
condition. Tenant will not overload the electrical wiring serving the Premises
and will install, at its expense, with Landlord’s written approval, any
additional electrical wiring required in connection with Tenant’s apparatus.
Landlord shall be under no obligation to make any repairs, replacements,
reconstruction, alterations, or improvements to or upon the Premises or the
mechanical equipment exclusively serving the Premises except as expressly
provided for herein.

 

13.3        LANDLORD’S RIGHT OF ENTRY AND USE.

 

Upon at least twenty-four (24) hours prior verbal or written notice to Tenant
(except in an emergency in which event no notice shall be required), Landlord
and/or its agents, representatives, and contractors shall have the right to
enter into or upon any part of the Premises at any reasonable time (except in an
emergency in which event entry may be at any time) to inspect the condition,
occupancy or use thereof and to maintain, make repairs and/or perform other work
or improvements to the Premises and/or the Shopping Center or any part or
component thereof including without limitation any spaces adjacent to or
adjoining the Premises. Upon at least twenty-four (24) hours prior verbal or
written notice to Tenant, Landlord and Landlord’s representatives may enter the
Premises during business hours for the purpose of showing the Premises to
purchasers, mortgagees or insurers of all or a portion of the Shopping Center
or, during the last year of the Term of this Lease, to prospective tenants of
the Premises. During the last year of the Term of this Lease, Landlord may erect
a suitable sign on the Premises stating the Premises are available to let.
Landlord has the right to lock any tenant space that has begun construction
without Landlord’s authority or approval.

 

13.4        CONFLICTS.

 

If there is a conflict between the provisions of this Article 13 and Article 12,
the provisions of Article 12 shall govern.

 

ARTICLE 14. UTILITIES AND GARBAGE DISPOSAL

 

14.1        GAS, GARBAGE DISPOSAL, WATER, SANITARY SEWER, TELEPHONE AND ELECTRIC
SERVICE.

 

In addition to Tenant’s obligations under Section 2.5 of this Lease, Tenant
shall pay for all utilities and sanitary services used within the Premises and
make such deposits or pay such permits required by the utility or sanitary
service company providing the same, including but not limited to: application
and installation of temporary and permanent meters for the Premises. Landlord
shall not be liable for any interruption or failure whatsoever in utility
services, nor shall any such failure or interruption constitute an actual or
constructive eviction of Tenant from the Premises or result in or give rise to
any abatement in any Rent reserved hereunder. Upon written request from
Landlord, Tenant will, at Tenant’s expense, contract with the service company
designated by Landlord for the disposal of all trash and garbage from the
Premises. Tenant will furnish to Landlord a copy of such contract prior to
opening for business, and a copy of each renewal of such contract shall be
furnished to Landlord at least seven (7) days prior to the expiration of the
existing contract. Landlord shall have the right to designate vendors to provide
utility services and garbage collection services to the Premises, provided that
the cost of such service is generally competitive in the vicinity of the
Shopping Center. Subject to the preceding sentence, if Landlord now or in the
future has a master contract for waste removal and garbage collection services,
then at Landlord’s election: (i) Tenant shall be billed directly by the service
provider, and (ii) Tenant shall pay all charges attributable to the Premises
pursuant to such contract directly to the service provider. Should Landlord
provide utilities to the Shopping Center, Tenant shall pay its proportionate
share for the use of the utilities in the manner described in Section 8.6
hereof.

 

ARTICLE 15. LIENS

 

15.1        NO LIENS PERMITTED; DISCHARGE.

 

Landlord’s property shall not be subject to liens for work done or materials
used on the Premises made at the request of, or on order of or to discharge an
obligation of, Tenant. This paragraph shall be construed so as to prohibit, in
accordance with the provisions of State law, the interest of Landlord in the
Premises or any part thereof from being subject to any lien for any improvements
made by Tenant or any third party on Tenant’s behalf (except Landlord) to the
Premises. If any lien or notice of lien on account of an alleged debt of Tenant
or any notice of lien by a party engaged by Tenant or Tenant’s contractor or
materialmen to work on the Premises shall be filed against the Shopping Center
or any part thereof, Tenant, within ten (10) forty-five (45) days after notice
of the filing thereof, will cause the same to be discharged of record by
payment, deposit, bond, order of a court of competent jurisdiction or otherwise.
If Tenant shall fail to cause such lien or notice of lien to be discharged and
released of record within the period aforesaid, then, in addition to any other
right or remedy, Landlord may discharge the same either by paying the amounts
claimed to be due or by procuring the discharge of such lien by deposit or by
bonding procedures. Any amount so paid by Landlord and all costs and expenses,
including attorneys’ fees and court costs, incurred by Landlord in connection
therewith, and including interest at the Default

 

 

 

REGENCY
CENTERS

INITIAL
HERE

 

 

 

 

 

/s/ [ILLEGIBLE]

 

 

/s/ [ILLEGIBLE]

 

12

--------------------------------------------------------------------------------


 

Rate, shall constitute Additional Rent and shall be paid by Tenant to Landlord
on demand, or be deducted from Tenant Allowance or Construction Allowance monies
owed to Tenant by Landlord, if any.

 

ARTICLE 16. SIGNAGE

 

Tenant shall at its own expense erect a sign on the exterior sign band of the
Premises, which sign shall: (i) conform to the general material, size and
appearance of other tenants’ signs at the Shopping Center, (ii) be in strict
conformity with any guidelines or sign criteria adopted by Landlord with respect
to the Shopping Center, including, without limitation, the sign criteria set
forth in Exhibit “C-1” attached hereto and made a part hereof, (iii) be in
accordance with all applicable laws, (iv) be installed by a contractor or other
party which meets with Landlord’s prior approval, and (v) be otherwise subject
to Landlord’s prior written approval. Landlord will not be liable to Tenant or
any Tenant’s contractor or city requirements pertaining to signage. If at any
time during the Term, Landlord determines to replace the sign above the exterior
of the Premises in connection with a general renovation of the Shopping Center
or otherwise, then Tenant shall pay (or reimburse to Landlord, as the case may
be) the cost of replacing such sign.

 

Landlord has constructed or will construct a pylon sign or signs at the Shopping
Center (hereinafter each of said pylon signs is individually referred to as the
“Pylon” and collectively referred to as “The Pylons”). Tenant desires to place a
sign (“Tenant’s Sign”) on both sides of the Pylon or each of the Pylons and
participate in the pylon sign program at the Shopping Center pursuant to the
following terms:

 

1.             Tenant shall contract with Tenant’s sign company for the design,
in accordance with the sign criteria set forth in Exhibit “C-1” attached hereto
and made a part hereof, and installation of Tenant’s Sign to be installed on the
Pylons either: (a) in the location shown on Exhibit “G-1” attached hereto and
made a part hereof, or (b) in a location to be designated by Landlord. Prior to
the manufacture and installation of Tenant’s Sign, shop drawings prepared at
Tenant’s expense shall be delivered to Landlord for Landlord’s prior written
approval. All design, installation, relocation and/or removal costs of Tenant’s
sign shall be borne solely by Tenant.

 

2.             Tenant’s participation in the Pylon program shall commence on the
Commencement Date and shall continue for the term of the Lease, including any
extensions, renewals or options thereof, unless terminated by Landlord as set
forth below.

 

3.             Tenant shall pay Landlord, as a monthly Pylon sign fee for each
Pylon, a sum of Fifty Dollars and No Cents ($50.00) due and payable on the first
day of each month, which amount shall be subject to annual increases set by
Landlord in its sole discretion and subject to applicable State sales tax (if
any). Said amount shall also be and become Additional Rent.

 

4.             Tenant shall indemnify and hold Landlord harmless from and
against any and all claims and demands whether for injuries to persons or loss
of life, or damage to property, occurring in connection with Tenant’s Sign.

 

5.             Landlord hereby reserves the right to remove and/or relocate the
Pylons, Tenant’s Sign or any other individual panels at any time.

 

ARTICLE 17. ASSIGNMENT AND SUBLETTING

 

17.1        RESTRICTIONS ON ASSIGNMENT.

 

Tenant will not assign this Lease in whole or in part, nor sublet all or any
part of the Premises or enter into any license or concession agreements
(collectively or individually, a “Transfer”), without the prior written consent
of Landlord, which consent Landlord will not unreasonably withhold. In no event
may Tenant encumber or hypothecate this Lease. The consent by Landlord to any
Transfer shall not constitute a waiver of the necessity for such consent to any
subsequent Transfer. This prohibition against Transfers shall be construed to
include a prohibition against any assignment or subletting by operation of law.
Any attempted transfer, assignment, subletting, license or concession agreement,
or hypothecation shall be void and confer no rights upon any third person and
shall be a violation of this Section. Any transfer of this Lease from Tenant by
merger, consolidation, liquidation or otherwise by operation of law, including,
but not limited to, an assignment for the benefit of creditors, shall be
included in the term “assignment” for the purposes of this Lease and shall be a
violation of this Section. If this Lease is transferred by Tenant, or if the
Premises or any part thereof are transferred or occupied by any person or entity
other than Tenant, Landlord may collect rent from the assignee, subtenant or
occupant, and apply the net amount collected to the rent herein reserved, but no
such Transfer, occupancy or collection shall be deemed a waiver on the part of
Landlord, or the acceptance of the assignee, subtenant or occupant as Tenant, or
a release of Tenant from the further performance by Tenant of covenants on the
part of Tenant herein contained unless expressly made in writing by Landlord.
Irrespective of any Transfer, Tenant shall remain fully liable under this Lease
and shall not be released from performing any of the terms, covenants and
conditions of this Lease. Without limiting Landlord’s right to withhold its
consent on any reasonable grounds, it is agreed that Landlord will not be acting
unreasonably in refusing to consent to a Transfer if, in Landlord’s opinion,
(i) the quality of the merchandising operation of the proposed assignee or
subtenant is not equal to that of the Tenant, (ii) such assignee or subtenant
may adversely affect (A) the business of the other tenants, (B) the tenant mix
in the Shopping Center, or (C) Landlord’s ability to obtain percentage rent,
(iii) the net worth and financial capabilities of such assignee or subtenant is
less than that of Tenant and any of Tenant’s Guarantor(s) (if any) at the date
hereof or at the time of the Transfer,

 

 

 

REGENCY
CENTERS

INITIAL
HERE

 

 

 

 

 

/s/ [ILLEGIBLE]

 

 

/s/ [ILLEGIBLE]

 

13

--------------------------------------------------------------------------------


 

whichever is greater, or (iv) the proposed Transfer involves a change of use of
the Premises from that specified herein or would otherwise breach any covenant
of Landlord respecting radius, location, use or exclusivity in any other lease
in the Shopping Center or any Shopping Center agreements. Notwithstanding any
contrary provision of this Lease, if Tenant or any proposed Transferee claims
that Landlord has unreasonably withheld or delayed its consent to a proposed
Transfer or otherwise has breached its obligations under this Section 17.1,
Tenant’s and such Transferee’s only remedy shall be to seek a declaratory
judgment and/or injunctive relief, and Tenant, on behalf of itself and, to the
extent permitted by law, such proposed Transferee, waives all other remedies
against Landlord, including, without limitation, the right to seek monetary
damages or to terminate this Lease. Within thirty (30) days of Landlord’s
receipt of any Transfer Notice and any additional information requested by
Landlord concerning the proposed Transferee’s financial responsibility, Landlord
will notify Tenant of its election to do one of the following: (i) consent to
the proposed Transfer subject to such reasonable conditions as Landlord may
impose in providing such consent; (ii) refuse such consent, which refusal shall
be on reasonable grounds; or (iii) terminate this Lease as to all or such
portion of the Premises which is proposed to be sublet or assigned and recapture
all or such portion of the Premises for reletting by Landlord. The voluntary or
other surrender of this Lease by Tenant or a mutual cancellation hereof shall
not work as a merger but shall, at the option of Landlord, either terminate all
or any existing subleases or subtenancies or operate as an assignment to
Landlord of such subleases or subtenancies. Notwithstanding the foregoing,
Landlord’s consent will not be deemed unreasonably withheld should Tenant
request an assignment of this Lease within the first eighteen (18) months of the
initial lease term. Notwithstanding anything to the contrary contained in this
Section and provided the use does not change. Tenant is not in default hereunder
and Landlord receives prior written notice. Tenant may assign this Lease or
sublease all or part of the Premises without Landlord’s consent to (i) any
corporation or partnership that controls, is controlled by, is under common
control with, or is an affiliate or subsidiary of Tenant: or (ii) any
corporation resulting from the merger or consolidation with Tenant or to any
entity that acquires all of Tenant’s assets and continues to conduct the
business of Tenant at the Premises. Any assignee or sublessee shall expressly
assume the obligations of Tenant hereunder. Notwithstanding the foregoing,
except as expressly agreed to by Landlord, no such assignment or subletting
shall release Tenant from its responsibility for the obligations of Tenant under
this Lease.

 

17.2        CHANGE OF OWNERSHIP.

 

If Tenant or any Guarantor is a corporation, unincorporated association or
partnership, a transfer, assignment or hypothecation of any stock or interest in
such corporation, limited liability company, association or partnership by any
stockholder or partner so as to result in a change in the control thereof by the
person, persons or entities owning a majority interest therein as of the date of
this Lease, shall be deemed to be an assignment of this Lease. This provision
shall not be applicable to Tenant or to any Guarantor if it is a corporation
whose voting stock is listed on a national securities exchange (as defined in
the Securities Exchange Act of 1934, as amended) or is traded in any recognized
over-the-counter market.

 

17.3        REQUIREMENT FOR ASSIGNMENT

 

In the event that Tenant proposes any transfer of this Lease or transfer of
leasehold interest, Tenant shall notify Landlord in writing by certified mail,
return receipt requested, at least sixty (60) days before the date on which the
transfer is to be effective, and, included with such notice, furnish Landlord
with: (i) the name of the entity receiving such transfer (the “Transferee”);
(ii) a detailed description of the business of the Transferee; (iii) audited
financial statements of the Transferee; (iv) all written agreements governing
the transfer; (v) if the Transferee is an individual, a true and correct copy of
the Transferee’s driver’s license; and (vi) any information reasonably requested
by Landlord with respect to the transfer or the Transferee; and (vii) a fee of
twenty-five hundred dollars ($2,500.00) to compensate Landlord for legal fees,
costs of administration, and other expenses to be incurred in connection with
the review and processing of such documentation (whether or not such transfer is
consummated). Landlord shall respond to Tenant’s request for approval or
disapproval of the transfer within thirty (30) days after Landlord receives the
request and documents and information required above. No transfer will release
Tenant of Tenant’s obligations under this Lease or alter the primary liability
of Tenant to pay the Rent and to perform all other obligations to be performed
by Tenant hereunder. Consent by Landlord to one transfer will not be deemed
consent to any subsequent Transfer. In the event of default by any Transferee of
Tenant or any successor Tenant in the performance of any of the terms hereof,
Landlord may proceed directly against Tenant without the necessity of exhausting
remedies against such Transferee or successor.

 

17.4        CONSIDERATION PAID BY SUBLESSEE OR ASSIGNEE:

 

In the event that Landlord consents to a sublease and the rental due and payable
by the sublessee (or a combination of the rent payable under such sublease plus
any bonus or other consideration therefore or incident thereto) exceeds the Rent
payable under this Lease, or if with respect to an assignment, permitted license
or other transfer by Tenant permitted by Landlord, the consideration payable to
Tenant by the assignee, licensee or other transferee exceeds the Rent payable
under this Lease, then Tenant shall be bound and obligated to pay
Landlord seventy-five percent (75%) fifty percent (50%) of all such excess
rental and other excess consideration after deducting any brokerage commission,
tenant improvement allowances and free rent, and other sub-leasing costs
incurred by Tenant within ten (10) days following receipt thereof by Tenant from
such sublessee, assignee, licensee or other transferee as the case may be.
Finally, in the event of any assignment or subletting, it is understood and
agreed that all rentals paid to Tenant by an assignee or sublessee shall be
received by Tenant in trust for Landlord, to be forwarded immediately to
Landlord (to be applied as a credit and offset to Tenant’s Rent obligations). If
Tenant sells the business being operated at the Premises (either directly or
indirectly, including, without limitation by way of selling, assigning and/or
transferring control of Tenant), to an entity or person not controlled by or
under common

 

 

 

REGENCY
CENTERS

INITIAL
HERE

 

 

 

 

 

/s/ [ILLEGIBLE]

 

 

/s/ [ILLEGIBLE]

 

14

--------------------------------------------------------------------------------


 

control with Tenant, then Tenant shall pay to Landlord, at the time of the
closing of such sale, an amount equal to twenty percent (20%) of the gross sales
price.

 

ARTICLE 18. DEFAULTS BY TENANT

 

18.1        EVENTS OF DEFAULT.

 

This Lease is made upon the condition that Tenant shall punctually and
faithfully perform all of the covenants, conditions and agreements by it to be
performed. The following shall each be deemed to be an event of default (each of
which is sometimes referred to as an “Event of Default” in this Lease):

 

(a)           any part of the Rent required to be paid by Tenant under this
Lease shall at any time be unpaid for five (5) days after written notice that
any such Rent is due; provided, however, that any such notice shall be in lieu
of, and not in addition to, any notice required under Section 1161 et seq. of
the California Code of Civil Procedure.

 

(b)           Tenant fails in the observance or performance of any of its other
covenants, agreements or conditions provided for in this Lease, and said failure
shall continue for a period of ten (10) days after written notice thereof from
Landlord to Tenant (unless such failure cannot reasonably be cured within ten
(10) days and Tenant shall have commenced to cure said failure within said ten
(10) days and continues diligently to pursue the curing of the same, which cure
shall occur no later than sixty (60) days from the date of such notice from
Landlord); provided, however, that Landlord shall be obligated to provide Tenant
such written notice of default or failure only a maximum of two (2) times during
any calendar year, and in the event of two (2) such defaults by Tenant during
any calendar year, the next default shall be an automatic default hereunder
without any further obligation on the part of Landlord to provide notice
thereof; provided further, that any such notice shall be in lieu of, and not in
addition to, any notice required under Section 1161 et seq. of the California
Code of Civil Procedure.

 

(c)           Tenant fails, after the date on which it is required by this Lease
to open the Premises for business with the public, to be open for business as
required by this Lease, or vacates or abandons the Premises;

 

(d)           the estate created in Tenant or any Guarantor hereof is taken in
execution or by other process of law, or all or a substantial part of the assets
of Tenant or any Guarantor hereof is placed in the hands of a liquidator,
receiver or trustee (and such receivership or trusteeship or liquidation
continues for a period of thirty (30) days), or Tenant or any such Guarantor
makes an assignment for the benefit of creditors, or admits in writing that it
cannot meet its obligations as they become due, or is adjudicated a bankrupt, or
Tenant or any such Guarantor institutes any proceedings under any federal or
state insolvency or bankruptcy law as the same now exists or under any amendment
thereof which may hereafter be enacted, or under any other act relating to the
subject of bankruptcy wherein the Tenant or any such Guarantor seeks to be
adjudicated as bankrupt, or to be discharged of its debts, or to effect a plan
of liquidation, composition or reorganization, or should any involuntary
proceedings be filed against Tenant or any such Guarantor under any such
insolvency or bankruptcy law (and such proceeding not be removed within ninety
(90) days thereafter). If any insolvency proceedings, such as those referred to
in this Section 18.1(d), are instituted against Tenant, the Premises shall not
become an asset in any such proceedings;

 

(e)           Tenant assigns or otherwise transfers this Lease or subleases the
Premises without prior written consent of Landlord;

 

(f)            Tenant does or permits to be done anything which creates a lien
upon the Premises; or

 

(g)           any material representation or warranty made by Tenant in this
Lease or any other document delivered in connection with the execution and
delivery of this Lease or pursuant to this Lease proves to be incorrect in any
material respect.

 

18.2        LANDLORD’S REMEDIES.

 

Upon the occurrence of any Event of Default, in addition to all other remedies
available to Landlord at law or in equity, Landlord shall have the option to
pursue any one or more of the following alternative and cumulative remedies
without any notice or demand whatsoever:

 

(a)           Landlord shall have the immediate option to terminate this Lease
and all rights of Tenant hereunder by giving Tenant written notice of such
intention to terminate, in which event Landlord may recover from Tenant all of
the following (i) the worth at the time of award of any unpaid rent which had
been earned at the time of such termination; plus (ii) the worth at the time of
award of the amount by which the unpaid rent which would have been earned after
termination until the time of award exceeds

 

 

 

REGENCY
CENTERS

INITIAL
HERE

 

 

 

 

 

/s/ [ILLEGIBLE]

 

 

/s/ [ILLEGIBLE]

 

15

--------------------------------------------------------------------------------


 

the amount of such rental loss Tenant proves reasonably could have been avoided;
plus (iii) the worth at the time of award of the amount by which the unpaid rent
for the balance of the term after the time of award exceeds the amount of such
rental loss that Tenant proves reasonably could be avoided; plus (iv) any other
amount necessary to compensate Landlord for all the detriment proximately caused
by Tenant’s failure to perform its obligations under this Lease or which in the
ordinary course of things would be likely to result therefrom, including, but
not limited to: unamortized Tenant improvement costs; attorneys’ fees; brokers’
commissions; the costs of refurbishment, alterations, renovation and repair of
the Premises; and removal (including the repair of any damage caused by such
removal) and storage (or disposal) of Tenant’s personal property, equipment,
fixtures, alterations and any other items which Tenant is required under this
Lease to remove but does not remove; plus (v) at Landlord’s election, such other
amounts in addition to or in lieu of the foregoing as may be permitted from time
to time by applicable California law. As used in (i) and (ii) above, the “worth
at the time of award” shall be computed by allowing interest at the highest rate
allowed by applicable law and as used in (iii) above, the “worth at the time of
award” shall be computed by discounting such amount at the discount rate of the
Federal Reserve Bank of San Francisco at the time of award plus one percent
(1%).

 

(b)           Landlord shall also have the right, with or without terminating
this Lease, to re-enter the Premises and remove all persons and property from
the Premises. Such property may be removed and stored in a public warehouse or
elsewhere at the cost of and for the account of Tenant.

 

(c)           In the event Landlord elects to re-enter the Premises under
(b) above or takes possession of the Premises pursuant to any proceedings or
notice provided by law or Tenant vacates or abandons the Premises, but Landlord
does not elect to terminate this Lease as provided in this Section 18.2,
Landlord may from time to time without terminating this Lease either recover
from Tenant all Rent as it becomes due (pursuant to California Civil Code
Section 1951.4) or relet the Premises or any part thereof upon such terms and
conditions as Landlord in its sole discretion may deem advisable, with the right
of Landlord to make alterations and repairs to the Premises. In the event of any
such reletting, rental and other charges received by Landlord therefrom shall be
applied in the following order: (i) to the payment of any indebtedness other
than Rent due hereunder from Tenant to Landlord, (ii) to the payment of all
costs of such reletting, (iii) to the payment of the costs of any alterations
and repairs to the Premises, and (iv) the payment of Rent and other charges due
and unpaid hereunder. The residue, if any, shall be held by Landlord and applied
in payment of future Rent and other charges due hereunder, as the same may
become due. In the event the rental and other charges received by Landlord from
all such reletting are at any time less than the then aggregate of (i) through
(iv) above, Tenant shall pay such deficiency to Landlord immediately upon demand
therefor, but not more often than monthly.

 

(d)           No re-entry or taking possession of the Premises by Landlord
pursuant to this Section 18.2 shall be construed as an election to terminate
this Lease unless a written notice of such intention shall be given to Tenant or
unless such termination shall be decreed by a court of competent jurisdiction
and Landlord may enforce all of Landlord’s rights and remedies hereunder,
without limitation, the remedy described in California Civil Code Section 1951.4
(lessor may continue the lease in effect after lessee’s breach and abandonment
and recover rent as it becomes due, if lessee has the right to sublet or assign,
subject only to reasonable limitations). Notwithstanding any reletting without
termination by Landlord because of any default by Tenant, Landlord may at any
time after such reletting elect to terminate this Lease for any such default.

 

(e)           In any action for unlawful detainer commenced by Landlord against
Tenant by reason of any default hereunder, the reasonable rental value of the
Premises for the periods of the unlawful detainer shall be the amount of Rent
reserved in this Lease for such period, unless Landlord or Tenant shall provide
to the contrary by competent evidence. The rights and remedies reserved to
Landlord herein, including those not specifically described, shall be
cumulative, and except as otherwise provided by then applicable California law,
Landlord may pursue any or all of such rights and remedies at the same time or
otherwise.

 

(f)            No such re-entry or taking of possession of the Premises by
Landlord shall be construed as an election on Landlord’s part to terminate this
Lease unless a written notice of such intention signed by Landlord is given to
Tenant. Notwithstanding any such reletting without termination, Landlord may at
any time thereafter elect to terminate this Lease for a previous default by
Tenant. Should Landlord at any time terminate this Lease for any default, in
addition to any other remedies Landlord may have, Landlord may recover from
Tenant all damages Landlord may incur by reason of such default, including, but
not limited to, the cost of recovering the Premises and

 

 

 

REGENCY
CENTERS

INITIAL
HERE

 

 

 

 

 

/s/ [ILLEGIBLE]

 

 

/s/ [ILLEGIBLE]

 

16

--------------------------------------------------------------------------------


 

reasonable attorneys’ fees, all of which amounts shall be immediately due and
payable from Tenant to Landlord. Pursuit of any of the foregoing remedies shall
not preclude pursuit of any of the other remedies herein provided or any other
remedies provided by law or in equity, nor shall pursuit of any remedy herein or
otherwise provided constitute a forfeiture or waiver of any Rent due to Landlord
hereunder or of any damages accruing to Landlord by reason of the violation of
any of the terms, provisions or covenants herein contained. The loss or damage
that Landlord may suffer by reason of termination of this Lease or the
deficiency from any repossession and/or reletting as provided for above shall
include the expense of repossession and any repairs or remodeling undertaken by
Landlord following repossession. All interest and any late charges imposed
pursuant to this Lease shall be considered Additional Rent due from Tenant under
the terms of this Lease.

 

18.3        ATTORNEYS’ FEES AND COSTS.

 

In the event that any action, suit or other proceeding is initiated concerning
or arising out of this Lease, the prevailing party shall recover all of such
party’s costs and attorneys’ fees incurred in each and every action, suit or
other proceeding, including any and all appeals or petitions therefrom from the
non-prevailing party. As used herein, “attorneys’ fees” shall mean the full and
actual costs of any legal services actually rendered in connection with the
matters involved, calculated on the basis of the usual fee charged by the
attorney performing such services.

 

18.4        RENT PAYABLE BY TENANT.

 

For all purposes of Article 18, in determining the Rent which would be payable
by Tenant hereunder subsequent to default, Rent for each Lease Year of the
unexpired Term shall be deemed to be the amount of Rent payable by Tenant during
the twelve (12) calendar months immediately preceding the Event of Default.

 

18.5        TENANT’S PROPERTY TO REMAIN.

 

If there is an Event of Default, all of the Tenant’s fixtures, furniture,
equipment, improvements, additions, alterations, and other personal property
shall remain on the Premises and, in that event and continuing during the length
of said default, Landlord shall have the right to take the exclusive possession
of same and to use same, without cost, until all defaults are cured or, at its
option, at any time during the Term to require Tenant to forthwith remove same.

 

18.6        TENANT’S WAIVER OF REDEMPTION.

 

Tenant hereby waives and surrenders for itself and all those claiming under it,
including creditors of all kinds (i) any right and privilege which it or any of
them may have under any present or future law to redeem any of the Premises or
to have a continuance of this Lease after termination of this Lease or of
Tenant’s right of occupancy or possession pursuant to any court order or any
provision hereof, and (ii) the benefits of any present or future law which
exempts property from liability for debt or for distress for rent.

 

18.7        COSTS UPON DEFAULT AND LITIGATION.

 

Tenant shall pay to Landlord and its mortgagees as Additional Rent all the
expenses incurred by Landlord or its mortgagees in connection with any default
by Tenant hereunder or the exercise of any remedy by reason of any default by
Tenant hereunder, including reasonable attorneys’ fees and expenses. If Landlord
or its mortgagees shall be made a party to any litigation commenced against
Tenant or any litigation pertaining to this Lease or the Premises, at the option
of Landlord and/or its mortgagees, Tenant, at its expense, shall provide
Landlord and/or its mortgagees with counsel approved by Landlord and/or its
mortgagees and shall pay all costs incurred or paid by Landlord and/or its
mortgagees in connection with such litigation.

 

ARTICLE 19. LIMITATION OF LANDLORD’S LIABILITY

 

19.1        LANDLORD’S DEFAULT.

 

Except as otherwise provided in this Lease, Landlord shall be in default under
this Lease if Landlord fails to perform any of its obligations hereunder and
said failure continues for a period of thirty (30) days after written notice
thereof from Tenant to Landlord (unless such failure cannot reasonably be cured
within thirty (30) days and Landlord shall have commenced to cure said failure
within said thirty (30) days and continues diligently to pursue the curing of
the same). If Landlord defaults under this Lease and if, as a consequence of
such default, Tenant shall recover a money judgment against Landlord, such
judgment shall be satisfied only out of the proceeds of sale received upon
execution of such judgment against the right, title and interest of Landlord in
the Shopping Center as the same may then be constituted and encumbered, and
Landlord shall not be liable for any deficiency. In no event shall Tenant have
the right to levy execution against any property of Landlord other than its
interest in the Shopping Center. Upon any such uncured default by Landlord,
Tenant may exercise any of its rights provided in law or at equity; provided,
however: (a) Tenant shall have no right to offset or abate rent in the event of
any default by Landlord under this Lease, except to the extent offset rights are
specifically provided to Tenant in this Lease; (b) Tenant shall have no right to
terminate this Lease; and (c) Tenant’s rights and remedies hereunder shall be
limited to the extent (i) Tenant has expressly waived in this Lease any of such
rights or remedies and/or (ii) this Lease otherwise expressly limits Tenant’s
rights or remedies. Notwithstanding anything contained in this Lease to the
contrary, the obligations of Landlord under this Lease (including any actual or
alleged breach or default by Landlord) do not constitute personal obligations of
the individual partners, directors, officers, members or shareholders of
Landlord or Landlord’s partners, and

 

 

 

REGENCY
CENTERS

INITIAL
HERE

 

 

 

 

 

/s/ [ILLEGIBLE]

 

 

/s/ [ILLEGIBLE]

 

17

--------------------------------------------------------------------------------


 

Tenant shall not seek recourse against the individual partners, directors,
officers, members or shareholders of Landlord or against Landlord’s partners or
any other persons or entities having any interest in Landlord, or any of their
personal assets for satisfaction of any liability with respect to this Lease.

 

19.2        TRANSFER OF LANDLORD’S INTEREST.

 

In the event of the sale or other transfer of Landlord’s interest in the
Premises (except in the case of a sale-leaseback financing transaction in which
Landlord is the lessee), Landlord shall transfer and assign to such purchaser or
transferee the Security Deposit whereupon Landlord shall be deemed released from
all liability and obligations hereunder arising out of any act, occurrence or
omission relating to the Premises or this Lease occurring after the consummation
of such sale or transfer. Tenant agrees to attorn to any successor, assignee,
mortgagee or ground lessor of Landlord.

 

ARTICLE 20. SUBORDINATION AND ATTORNMENT

 

20.1        SUBORDINATION OF LEASE AND TENANT’S ATTORNMENT.

 

This Lease is subordinate to the lien of all mortgages, deeds of trust, security
instruments, ground leases, easement agreements and any covenants, conditions
and restrictions (collectively, “Superior Interests”) now or hereafter covering
all or any part of the Shopping Center, and to all amendments, modifications,
consolidations, renewals, replacements and extensions thereof. Tenant also
agrees that, if any mortgagee elects to have this Lease prior to the lien of its
mortgage and signifies such election in the instrument creating its lien, or by
separate recorded instrument, this Lease shall be prior in dignity to such
mortgage. In the event of any proceedings brought for the enforcement of any
instrument of any Superior Interest holder (including but not limited to a
mortgage or lease), Tenant shall, upon demand by the Superior Interest holder,
attorn to and recognize such Superior Interest holder as Landlord under this
Lease. In the event of a sale or assignment of Landlord’s interest under this
Lease or in the Premises, Tenant shall attorn to and recognize such purchaser or
assignee as Landlord under this Lease without further act by Landlord or such
purchaser or assignee. Tenant hereby waives its rights under any current or
future law which gives or purports to give Tenant any right to terminate or
otherwise adversely affect this Lease and the obligations of Tenant hereunder in
the event of any such foreclosure proceeding or sale.

 

20.2        INSTRUMENTS TO CARRY OUT INTENT.

 

Tenant agrees that, in order to confirm the provisions of this Article, but in
no way limiting the self-operative effect of said provisions, Tenant shall
execute and deliver whatever instruments may be required for such purposes
within ten (10) days following Landlord’s written request. Should Tenant fail to
sign and return any such instruments within said ten (10) day period, Tenant
shall be in default hereunder without the benefit of any additional notice or
cure periods specified in this Lease.

 

                20.3        NO EXISTING MORTGAGEE.

 

Landlord represents and warrants that, as of the date of this Lease. Landlord’s
fee simple interest in the Shopping Center is not encumbered by a mortgage, deed
of trust or other security interest. If Landlord later encumbers the Shopping
Center with a mortgage, deed of trust or other security interest, upon Tenant’s
request. Landlord shall use good faith efforts to cause Landlord’s lender to
enter into a subordination, non-disturbance and attornment agreement (SNDA) with
Tenant utilizing Landlord’s lender’s standard form. Tenant shall pay all
reasonable fees, costs and expenses (including attorneys’ fees and costs)
incurred by Landlord’s lender in connection with providing any subordination,
non-disturbance and attornment agreement.

 

ARTICLE 21. ESTOPPEL CERTIFICATES

 

21.1        TENANT’S AGREEMENT TO DELIVER.

 

Within ten (10) days after request therefor from Landlord, Tenant agrees to
execute and deliver to Landlord, or to such other addressee or addressees as
Landlord may designate (and any such addressee may rely thereon), a statement in
writing certifying (if true) that the Lease is in full force and effect and
unmodified or describing any modifications; that Tenant has accepted the
Premises; that Landlord has performed all of its obligations under the Lease
arising prior to the date of the certificate; that there are no defenses or
offsets against the enforcement of this Lease or stating with particularity
those claimed by Tenant; stating the date to which Rent has been paid; and
making such other true representations as may be reasonably requested by
Landlord.

 

ARTICLE 22. QUIET ENJOYMENT

 

22.1        FAITHFUL PERFORMANCE.

 

Upon payment of the Rent herein provided for and the observance and performance
of all of the agreements, covenants, terms and conditions to be observed and
performed by the Tenant, Tenant shall peaceably and quietly hold and enjoy the
Premises for the Term without hindrance or interruption by Landlord or any other
person or persons lawfully or equitably claiming by, through or under Landlord.

 

 

 

REGENCY
CENTERS

INITIAL
HERE

 

 

 

 

 

/s/ [ILLEGIBLE]

 

 

/s/ [ILLEGIBLE]

 

18

--------------------------------------------------------------------------------


 

ARTICLE 23. SURRENDER AND HOLDING OVER

 

23.1        DELIVERY AFTER TERM.

 

Tenant shall deliver up and surrender to Landlord possession of the Premises
upon the expiration or earlier termination of the Term, broom clean, free of
debris, in good order, condition and state of repair with Tenant’s removal of
all of its signage (except as may be Landlord’s obligation under this Lease and
ordinary wear and tear), and shall deliver the keys at the office of Landlord in
the Shopping Center or to Landlord at the address to which notices to Landlord
are to be sent. If not sooner terminated as herein provided, this Lease shall
terminate at the end of the Term as provided for in Article 3 without the
necessity of notice from either Landlord or Tenant to terminate the same, Tenant
hereby waiving notice to vacate the Premises and agreeing that Landlord shall be
entitled to the benefit of all provisions of law respecting the summary recovery
of possession of premises from a tenant holding over.

 

23.2        EFFECT OF HOLDING OVER; RENT.

 

If Tenant or any party claiming under Tenant remains in possession of the
Premises, or any part thereof, after any termination or expiration of this
Lease, no tenancy or interest in the Premises shall result therefrom, but such
holding over shall be an unlawful detainer and all such parties shall be subject
to immediate eviction and removal, and Tenant shall upon demand pay to Landlord,
as liquidated damages, a sum equal to all Percentage Rent, if any, and
Additional Rent provided for in this Lease during any period which Tenant shall
hold the Premises after the Term has expired, plus an amount computed at the
rate of double one hundred twenty-five percent (125%) for the first two (2)
months and one hundred fifty percent (150%) thereafter of the Minimum Annual
Rent for such period. In addition, Tenant shall indemnify, protect, defend (by
counsel approved in writing by Landlord) and hold Landlord harmless from and
against any and all claims, judgments, suits, causes of action, damages, losses,
liabilities and expenses (including attorneys’ fees and court costs) resulting
from such failure to surrender, including, without limitation, any claim made by
any succeeding tenant based thereon. The foregoing indemnity shall survive the
expiration or earlier termination of this Lease. The foregoing provisions of
this Section 23.2 are in addition to, and do not affect, Landlord’s right of
re-entry or any other rights of Landlord hereunder or otherwise provided by law
or equity.

 

ARTICLE 24. CONDEMNATION

 

24.1        ALL OF PREMISES TAKEN.

 

If the whole of the Premises shall be taken either permanently or temporarily by
any right of eminent domain or conveyance in lieu thereof (each being
hereinafter referred to as “condemnation”), this Lease shall terminate as of the
day possession shall be taken by the condemning authority.

 

24.2        LESS THAN ALL OF PREMISES TAKEN.

 

If twenty percent (20%) or more of the GLA in the Premises is taken by
condemnation or if (regardless of the percentage of the GLA in the Premises
which is taken) the remainder of the Premises is divided in two (2) or more
units, then in either event Landlord and Tenant shall have the right to
terminate this Lease upon ninety (90) days written notice after possession is
taken by such condemnation whereupon the Lease shall terminate as of the day
possession shall be taken by such condemning authority. Tenant shall pay Rent
and perform all of its other obligations under this Lease up to that date. If
this Lease is not so terminated, the GLA of the Premises shall be accordingly
adjusted as of the date of the taking, Rent shall be accordingly adjusted and
any pre-paid Rent shall be proportionately credited or debited to Tenant.
Thereafter, the Rent shall be based on the square footage of GLA in the
Premises. Landlord agrees, at Landlord’s cost and expense, as soon as reasonably
possible, to restore the Premises on the land remaining to a complete unit of
like quality and character as existed prior to such appropriation or taking,
provided that Landlord shall not be required to expend more on such restoration
than the condemnation award received by Landlord (less all expenses, costs,
legal fees and court costs incurred by Landlord in connection with such award).

 

24.3        SHOPPING CENTER TAKEN.

 

(a)            If any part of the Shopping Center (including any easement
appurtenant to Landlord’s interest therein) is taken by condemnation so as to
render, in Landlord’s judgment, the remainder unsuitable (in Landlord’s
discretion) for use as a retail shopping center, Landlord shall have the right
to terminate this Lease upon notice in writing to Tenant within one hundred
twenty (120) days after possession is taken by such condemnation. If Landlord so
terminates this Lease, it shall terminate as of the day possession is taken by
the condemning authority, and Tenant shall pay Rent and perform all of its
obligations under this Lease up to that date with a proportionate refund by
Landlord of any Rent as may have been paid in advance for a period subsequent to
such possession.

 

(b)            If title to (i) twenty percent (20%) or more of the GLA of
Landlord’s Building or (ii) twenty percent (20%) or more of the parking required
to be maintained in the Shopping Center is so taken, and if Landlord within one
(1) year after such taking has not substituted an equivalent number of parking
spaces in a location reasonably accessible to the Shopping Center, then either
party may terminate this Lease by notice to the other given within thirty (30)
days after the taking or after the expiration of such one (1) year period, as
the case may be.

 

24.4        OWNERSHIP OF AWARD.

 

All damages for any condemnation of all or any part of the Shopping Center,
including, but not limited to, all damages as compensation for diminution in
value of the leasehold, reversion and fee, shall belong to the Landlord without
any deduction therefrom for any present or future estate of Tenant, and Tenant

 

 

 

REGENCY
CENTERS

INITIAL
HERE

 

 

 

 

 

/s/ [ILLEGIBLE]

 

 

/s/ [ILLEGIBLE]

 

19

--------------------------------------------------------------------------------

 

hereby assigns to Landlord all its right, title and interest to any such award.
Although all damages in the event of any condemnation are to belong to the
Landlord, Tenant may have the right to claim and recover from the condemning
authority, but not from Landlord, such compensation as may be separately awarded
or recoverable by Tenant in Tenant’s own right on account of any and all damage
to Tenant’s business by reason of the condemnation and for or on account of any
cost or loss which Tenant might incur in removing Tenant’s merchandise,
furniture, fixtures, leasehold improvements and equipment.

 

24.5        CONFLICTS.

 

If there is a conflict between the provisions of this Article 24 and Article 13,
the provisions of Article 24 shall govern.

 

24.6        WAIVER OF TERMINATION RIGHT.

 

This Lease sets forth the terms and conditions upon which this Lease may
terminate in the event of a taking. Accordingly, the parties waive the
provisions of the California Code of Civil Procedure Section 1265.130 and any
successor or similar statutes permitting the parties to terminate this Lease as
a result of a taking.

 

ARTICLE 25. MISCELLANEOUS

 

25.1        INTERPRETATION.

 

(a)           The captions appearing in this Lease are inserted only as a matter
of convenience and in no way amplify, define, limit, construe or describe the
scope or intent of such sections of the Lease. The neuter, feminine or masculine
pronoun when used herein shall each include each of the other genders and the
use of the singular shall include the plural.

 

(b)           The printed provisions of this Lease were drawn together by Tenant
and Landlord, so that this Lease shall not be construed for or against Landlord
or Tenant, but this Lease shall be interpreted in accordance with the general
tenor of the language in an effort to reach the intended result.

 

(c)           Notwithstanding any other provision of this Lease, if the state in
which the Premises is located recognizes a distinction between an estate for
years and a “usufruct,” it is the intention of the parties for this instrument
to create a usufruct and not an estate for years.

 

25.2        RELATIONSHIP OF PARTIES.

 

Nothing herein contained shall be construed as creating any relationship between
the parties other than the relationship of Landlord and Tenant, nor cause either
party to be responsible in any way for the acts, debts or obligations of the
other.

 

25.3        NOTICES.

 

(a)           Any notice, demand, request, approval, consent or other instrument
which may be or is required to be given under this Lease shall be in writing and
shall be deemed to have been given when delivered to the party to be notified or
when mailed by United States certified mail, return receipt requested, postage
prepaid, or when delivered by a courier such as Federal Express, addressed to
the party to be notified at the address of such party set forth in
Section 1.1(t), or at Landlord’s option to the Premises or finally, to such
other address as such party may from time to time designate by notice to the
other in accordance with this Section.

 

(b)           No notice required to be given to Landlord shall be effective for
any purpose unless and until a true copy thereof is given to each mortgagee of
Landlord’s estate, provided Tenant has previously been given written notice of
the name and address of such mortgagee.

 

(c)           Notices required hereunder may be given by an attorney acting on
behalf of Landlord or Tenant.

 

25.4        SUCCESSORS.

 

This Lease shall inure to the benefit of and be binding upon Landlord, its
successors and assigns, and shall be binding upon Tenant, its successors and
assigns, and shall inure to the benefit of Tenant and only such assigns of
Tenant to whom the assignment by Tenant has been made and consented to in
accordance with the provisions of this Lease.

 

25.5        BROKER’S COMMISSION.

 

Landlord has entered into an agreement with the real estate broker specified in
Section 1.1(n) of the Lease as representing Landlord (“Landlord’s Broker”), and
Landlord shall pay any commissions or fees that are payable to Landlord’s Broker
with respect to this Lease in accordance with the provisions of a separate
commission contract. Landlord shall have no further or separate obligation for
payment of commissions or fees to any other real estate broker, finder or
intermediary. Tenant represents that it has not had any dealings with any real
estate broker, finder or intermediary with respect to this Lease, other than
Landlord’s Broker and the broker specified in Section 1.1(n) of the Lease as
representing Tenant (“Tenant’s Broker”). Any commissions or fees payable to
Tenant’s Broker with respect to this Lease shall be paid exclusively by
Landlord’s Broker. Each party represents and warrants to the other, that, to its
knowledge, no other broker, agent or finder (a) negotiated or was instrumental
in negotiating or

 

 

 

REGENCY
CENTERS

INITIAL
HERE

 

 

 

 

 

/s/ [ILLEGIBLE]

 

 

/s/ [ILLEGIBLE]

 

20

--------------------------------------------------------------------------------


 

consummating this Lease on its behalf, or/and (b) is or might be entitled to a
commission or compensation in connection with this Lease. Any broker, agent or
finder of Tenant whom Tenant has failed to disclose herein shall be paid by
Tenant.

 

25.6        UNAVOIDABLE DELAYS.

 

In the event that either party shall be delayed or hindered in or prevented from
the performance of any act required hereunder by reason of strikes, lockouts,
labor troubles, inability to procure labor or materials, failure of power,
restrictive governmental laws or regulations, riots, insurrection, war, fire or
other casualty or other reason of a similar or dissimilar nature beyond the
reasonable control of the party delayed in performing work or doing acts
required under the terms of this Lease, then performance of such act shall be
excused for the period of the delay and the period for the performance of any
such act shall be extended for a period equivalent to the period of such delay.
The provisions of this Section shall not operate to excuse Tenant from prompt
payment of Rent or any other payments required by the terms of this Lease and
shall not extend the Term. Delays or failures to perform resulting from lack of
funds shall not be deemed delays beyond the reasonable control of a party.

 

25.7        ENTIRE AGREEMENT.

 

There are no oral agreements between the parties hereto affecting this Lease,
and this Lease supersedes and cancels any and all previous negotiations,
arrangements, letters of intent, lease proposals, brochures, agreements,
representations, promises, warranties and understandings between the parties
hereto or displayed by Landlord to Tenant with respect to the subject matter
thereof. This Lease, including the Exhibits and any addenda, sets forth all the
covenants, promises, agreements, conditions and understandings between Landlord
and Tenant concerning the Premises and the Shopping Center. No alteration,
amendment, change or addition to this Lease shall be binding upon Landlord or
Tenant unless reduced in writing, signed and mutually delivered between them.

 

25.8        APPLICABLE LAW.

 

The laws of the state in which the Premises are located shall govern the
validity, performance and enforcement of this Lease.

 

25.9        WAIVER.

 

Failure of either party to insist upon the strict performance of any provision
of this Lease or to exercise any option or enforce any rules and regulations
shall not be construed as a waiver in the future of any such provision, rule or
option.

 

25.10      ACCORD AND SATISFACTION.

 

No payment by Tenant or receipt by Landlord of a lesser amount than the Rent
herein stipulated shall be deemed to be other than on account of the earliest
stipulated Rent, nor shall any endorsement or statement on any check or any
letter accompanying any such check or payment as Rent be deemed an accord and
satisfaction, and Landlord may accept such check or payment without prejudice to
Landlord’s right to recover the balance of such Rent or pursue any other remedy
provided for in this Lease or available at law or in equity.

 

25.11      LANDLORD’S SELF-HELP.

 

In addition to Landlord’s rights of self-help set forth elsewhere in this Lease,
if Tenant at any time fails to perform any of its obligations under this Lease
in a manner reasonably satisfactory to Landlord, Landlord shall have the right,
but not the obligation, upon giving Tenant at least ten (10) days’ prior written
notice of its election to do so (in the event of an emergency, no prior notice
shall be required), to perform such obligations on behalf of and for the account
of Tenant and to take all such action necessary to perform such obligations
without liability to Tenant for any loss or damage which may result to Tenant’s
stock or business by reason of such repairs. In such event, Landlord’s costs and
expenses incurred therein shall be paid for by Tenant as Additional Rent,
forthwith upon demand therefor, with interest thereon from the date Landlord
performs such work at the Default Rate. The performance by Landlord of any such
obligation shall not constitute a release or waiver of Tenant therefrom.

 

25.12      RECORDING.

 

Tenant agrees that it will not record this Lease, nor a short memorandum
thereof.

 

25.13      JOINT AND SEVERAL LIABILITY.

 

If two or more individuals, corporations, partnerships or other business
associations (or any combination of two or more thereof) shall sign this Lease
as Tenant, the liability of each of them shall be joint and several. In like
manner, if the Tenant named in this Lease shall be a partnership or other
business association, the members of which are, by virtue of statute or general
law, subject to personal liability, the liability of each such member shall be
joint and several.

 

25.14      EXECUTION OF LEASE.

 

The submission of this Lease for examination does not constitute a reservation
of or option for the Premises or any other space within the Shopping Center and
shall vest no right in either party. This Lease shall become effective as a
Lease only upon execution and legal delivery thereof by the parties, together
with the execution and delivery to Landlord of a Guaranty in the form annexed
hereto by the Guarantor(s), if any, named in Section 1.1(k) and the delivery by
Tenant to Landlord of any documents and monies (if any) required to be delivered
by Tenant to Landlord upon Tenant’s execution and delivery of this Lease to
Landlord. This Lease may be executed in more than one counterpart, and each such
counterpart shall be deemed to be an original document.

 

 

 

REGENCY
CENTERS

INITIAL
HERE

 

 

 

 

 

/s/ [ILLEGIBLE]

 

 

/s/ [ILLEGIBLE]

 

21

--------------------------------------------------------------------------------


 

25.15      WAIVER OF JURY TRIAL.

 

Tenant hereby waives trial by jury in any action, proceeding, or permissive
counterclaim involving any matters whatsoever arising out of or in any way
connected with the Lease, the relationship of Landlord and Tenant, Tenant’s use
or occupancy of the Premises, or claim for injury or damage.

 

25.16      TIME OF THE ESSENCE.

 

Time is of the essence of each and every obligation under this Lease.

 

25.17      TENANT’S AUTHORITY.

 

If Tenant executes this Lease as a limited liability company, partnership, or
corporation, then Tenant and the persons and/or entities executing this Lease on
behalf of Tenant represent and warrant that: (a) Tenant is a duly organized,
authorized and validly existing partnership, corporation or limited liability
company, as the case may be, and is qualified to do business in the state in
which the Premises is located; (b) such persons and/or entities executing this
Lease are duly authorized to execute and deliver this Lease on Tenant’s behalf
in accordance with the Tenant’s operating agreement (if Tenant is a limited
liability company), Tenant’s partnership agreement (if Tenant is a partnership),
or a duly adopted resolution of Tenant’s board of directors and the Tenant’s
by-laws (if Tenant is a corporation), and (c) this Lease is binding upon Tenant
in accordance with its terms. Concurrently with Tenant’s execution and delivery
of this Lease to Landlord and/or at any time during the Term within ten
(10) days of Landlord’s request, Tenant shall provide to Landlord a copy of any
documents reasonably requested by Landlord evidencing such qualification,
organization, existence and authorization.

 

25.18      ANTI-TERRORISM AND MONEY LAUNDERING REPRESENTATION AND
INDEMNIFICATION.

 

Tenant certifies that: (i) neither it nor its officers, directors or controlling
owners is acting, directly or indirectly, for or on behalf of any person, group,
entity, or nation named by any Executive Order, the United States Department of
Justice, or the United States Treasury Department as a terrorist, “Specially
Designated National or Blocked Person,” or other banned or blocked person,
entity, nation, or transaction pursuant to any law, order, rule or regulation
that is enforced or administered by the Office of Foreign Assets Control
(“SDN”); (ii) neither it nor its officers, directors or controlling owners is
engaged in this transaction, directly or indirectly on behalf of, or instigating
or facilitating this transaction, directly or indirectly on behalf of, any such
person, group, entity or nation; and (iii) neither it nor its officers,
directors or controlling owners is in violation of Presidential Executive Order
13224, the USA Patriot Act, the Bank Secrecy Act, the Money Laundering Control
Act or any regulations promulgated pursuant thereto. Tenant hereby agrees to
defend, indemnify, and hold harmless Landlord from and against any and all
claims, damages, losses, risks, liabilities and expenses (including attorneys
fees and costs) arising from or related to any breach of the foregoing
certification. Should Tenant, during the term of this Lease, be designated an
SDN, Landlord may, at its sole option, terminate this Lease.

 

25.19RELOCATION. INTENTIONALLY DELETED.

 

Landlord shall be entitled to cause Tenant to relocate from the Premises to a
comparable space within the Shopping Center (the “Relocation Space”) at any time
upon written notice to Tenant. Any such relocation shall be entirely at the
expense of Landlord or the third party tenant replacing Tenant in the Premises.
Such relocation shall not terminate or otherwise affect or modify this Lease
except that, from and after the date of such relocation, “Premises” shall refer
to the Relocation Space into which Tenant has been moved, rather than the
original Premises as herein defined. Landlord shall be allowed to with
reasonable means to reuse Tenant’s trade fixtures.

 

ARTICLE 26. EXCLUSIVE

 

Landlord will not lease in the future to any tenant in the Landlord’s Building
for the purpose of conducting within the Landlord’s Building as its principal
business the sale of:

 

a retail banking facility that is 1,500 square feet or smaller.

 

It is understood that this exclusive shall not apply to any existing tenants. It
is further understood that other tenants or occupants in the Landlord’s Building
may sell one or more of the restricted items as an incidental part of their
business, and permission heretofore or hereafter granted by the Landlord to
conduct such incidental sales shall not be deemed to violate this covenant. This
exclusive shall terminate should this Lease be assigned, and as a result of such
assignment, the use of the Premises is changed from the primary use set forth in
Section 1.1(j) of this Lease or if the use of the Premises is otherwise changed
from the primary use set forth in Section 1.1(j) of this Lease. Should Tenant
become in default under any provision of this Lease, then this exclusive shall
terminate and be of no further force or effect.

 

Landlord reserves the right to lease (or consent to the use of) any space in the
Landlord’s Building without imposing any restriction on the use of such space to
any tenant whose principal business at the time the lease is made (or consent is
given) is that of department store, junior department store, variety store,
grocery store, drug store, or to any tenant initially occupying more than 12,500
square feet of GLA, it being understood that Landlord shall not be obligated to
restrict the use of any of such space in any manner whatsoever.

 

 

 

REGENCY
CENTERS

INITIAL
HERE

 

 

 

 

 

/s/ [ILLEGIBLE]

 

 

/s/ [ILLEGIBLE]

 

22

--------------------------------------------------------------------------------


 

ARTICLE 27. LIMIT ON COMMON AREA COSTS

 

Notwithstanding the provisions of Article 8 of the Lease, Landlord agrees that
Tenant will not be required to pay its Proportionate Share of Controllable
Common Area Costs which exceeds $4.16 per square foot per annum, increased by
10% for each calendar year for the initial term which has elapsed since the
Commencement Date.

 

Controllable Common Area Costs are all of those Common Area Costs described in
Section 8.5 except for the costs of utilities furnished to the Common Areas,
snow removal costs and the costs of any services provided by governmental
authorities or agencies or any expenses relating to government taxation.

 

ARTICLE 28. OPTION TO EXTEND

 

Tenant shall have the option, exercisable by written notice to Landlord, by
certified mail or nationally recognized overnight carrier, return receipt
requested, given not later than six (6) months prior to the expiration of the
initial Term and not earlier than nine (9) months prior to the expiration of the
term or the extended option, if any, as the case may be, to extend the Lease for
two (2) further terms of sixty (60) months each on the same terms and conditions
as provided in this Lease, except that:

 

(a)           Landlord shall have no obligation to make any improvements to the
Premises; and

 

(b)           Minimum Annual Rent for the first extended term shall be as set
forth below:

 

 

Months

 

$ Per Square Foot Per Annum

 

 

 

 

 

 

 

61 - 120

 

95% of Fair Market Value

 

 

(c)           Minimum Annual Rent for the second extended term shall be as set
forth below:

 

 

Months

 

$ Per Square Foot Per Annum

 

 

 

 

 

 

 

121 - 180

 

95% of Fair Market Value

 

 

(d)           Fair market value will be equal to whatever monthly Minimum Annual
Rent (plus whatever periodic adjustments) Landlord is then quoting to
prospective tenants for new leases of comparable space in the Shopping Center
for a comparable term (as confirmed by written statement to Tenant by a
representative of Landlord). Notwithstanding the above provisions to the
contrary: (A) in no event will the adjusted Minimum Annual Rent be less than
Minimum Rent for the immediately preceding period; and (B) in the event Tenant
has not agreed in writing to accept the monthly Minimum Annual Rent ninety (90)
days prior to the expiration of the then existing term, Landlord at its option
may terminate this Lease as of the expiration of the then existing term.

 

(e)           There shall be no option to further extend the term.

 

Notwithstanding the foregoing, this Option to Extend this Lease shall be deemed
null and void if one or more of the following has occurred:

 

1.             Tenant has been late in the payment of rent on three (3) or more
occasions within any twelve (12) month period. For this purpose, a payment shall
be deemed to be late if it is received by Landlord after the second day of the
month in which such rent is due.

 

2.Tenant has been late on three (3) or more occasions within any twelve (12)
month period in furnishing to Landlord the monthly sales reports required by
Article 4. For this purpose, a report shall be deemed to be late it if is
received by the Landlord on or after the 21st day of the month.

 

3.2.          Tenant is in default in the performance of any of its obligations
under the Lease.

 

4.3.          Tenant has failed to give written notice by certified mail, return
receipt requested, to Landlord six (6) months prior to the expiration of the
initial term and not earlier than nine (9) months prior to the expiration of the
term.

 

5.4.          The Lease has ever been assigned in violation of Section 17.1.

 

ARTICLE 29. TENANT ALLOWANCE

 

Tenant agrees to accept the Premises “as is”. Unless otherwise stated in this
Article, Landlord agrees to reimburse Tenant the amount stated in
Section 1.1(u) of this Lease as a tenant finish allowance. Said allowance shall
be due and payable to Tenant within thirty (30) days after the following
conditions have been met:

 

(a)           Tenant is open for business with the public in the entire Premises
and has paid the first month’s rent due in advance and security deposit, if any.

 

 

 

REGENCY
CENTERS

INITIAL
HERE

 

 

 

 

 

/s/ [ILLEGIBLE]

 

 

/s/ [ILLEGIBLE]

 

23

--------------------------------------------------------------------------------


 

(b)           Tenant has furnished to Landlord original affidavits, original
lien waivers on Regency’s standard waiver form and paid receipts for physical
improvements performed within and for the Premises from Tenant’s general
contractor, and all sub-contractors and material suppliers. This support
provided to Landlord should be reasonably satisfactory in establishing payment
in full for all labor and materials, which may form a predicate for a claim of
lien against the Premises. The actual amount of the reimbursement will be the
lesser of the sum total of all the receipts or the amount stated in
Section 1.1(u) of this Lease.

 

(c)           A certificate of occupancy (or an equivalent) from the
governmental authority having jurisdiction has been delivered to Landlord.

 

(d)           Landlord has received and approved a copy of a HVAC maintenance
agreement as required by Section 13.2.

 

(e)           Landlord has received a certificate of insurance as required by
Section 11.4.

 

(f)            Receipt by Landlord of evidence that Tenant has paid its utility
deposits and local government impact fees.

 

(g)           Receipt by Landlord of Tenant’s As Built plans confirming
compliance with the Americans with Disabilities Act.

 

(h)           Receipt by Landlord of a Form W-9, Request for Taxpayer
Identification Number and Certification, executed by Tenant.

 

(i)            Tenant is not in default.

 

(j)            Tenant has installed its permanent signage on the exterior of the
Premises.

 

If Tenant fails to request reimbursement of the tenant finish allowance within
one hundred eighty (180) days of receiving its certificate of occupancy for the
Premises, then this Section shall be deemed terminated and null and void. Tenant
may request an extension of the one hundred eighty (180) day period with thirty
(30) days prior written notice to Landlord.

 

ARTICLE 30. LANDLORD’S LIEN INTENTIONALLY DELETED.

 

TO SECURE THE PAYMENT OF ALL RENTAL AND OTHER SUMS OF MONEY DUE OR TO BECOME DUE
HEREUNDER AND THE FAITHFUL PERFORMANCE OF THIS LEASE BY TENANT, TENANT HEREBY
GRANTS TO LANDLORD AN EXPRESS FIRST AND PRIOR CONTRACTUAL LIEN AND SECURITY
INTEREST ON ALL PROPERTY (INCLUDING, BUT NOT LIMITED TO, FURNITURE, FIXTURES,
EQUIPMENT, INVENTORY, CHATTELS AND MERCHANDISE AND ALL ACCESSORIES THERETO AND
ALL PROCEEDS THEREOF) WHICH MAY BE PLACED ON THE PREMISES, AND ALSO UPON ALL
PROCEEDS OF ANY INSURANCE WHICH MAY ACCRUE TO TENANT BY REASON OF DESTRUCTION OF
OR DAMAGE TO ANY SUCH PROPERTY. SUCH PROPERTY SHALL NOT BE REMOVED FROM THE
PREMISES WITHOUT THE WRITTEN CONSENT OF LANDLORD UNTIL ALL ARREARAGES IN RENTAL
AND OTHER SUMS OF MONEY THEN DUE TO LANDLORD HEREUNDER SHALL FIRST HAVE BEEN
PAID. ALL EXEMPTION LAWS ARE HEREBY WAIVED IN FAVOR OF SAID LIEN AND SECURITY
INTEREST. THIS LIEN AND SECURITY INTEREST IS GIVEN IN ADDITION TO LANDLORD’S
STATUTORY LIEN AND SHALL BE CUMULATIVE THERETO. UPON THE OCCURRENCE OF ANY EVENT
OF DEFAULT, THIS LIEN MAY BE FORECLOSED WITH OR WITHOUT COURT PROCEEDINGS, BY
PUBLIC OR PRIVATE SALE, PROVIDED LANDLORD GIVES TENANT AT LEAST TEN (10) DAYS
NOTICE OF THE TIME AND PLACE OF SAID SALE, AND LANDLORD SHALL HAVE THE RIGHT TO
BECOME THE PURCHASER UPON BEING THE HIGHEST BIDDER AT SUCH SALE.
CONTEMPORANEOUSLY WITH THE EXECUTION OF THIS LEASE (AND IF REQUESTED HEREINAFTER
BY LANDLORD), TENANT SHALL EXECUTE AND DELIVER TO LANDLORD UNIFORM COMMERCIAL
CODE FINANCING STATEMENTS IN SUFFICIENT FORM SO THAT, WHEN PROPERLY FILED, THE
SECURITY INTEREST HEREBY GRANTED SHALL THEREUPON BE PERFECTED. IF REQUESTED
HEREAFTER BY LANDLORD, TENANT SHALL ALSO EXECUTE AND DELIVER TO LANDLORD
UNIFORM COMMERCIAL CODE FINANCING STATEMENTS IN SUFFICIENT FORM TO REFLECT ANY
AMENDMENT OR MODIFICATION IN OR EXTENSION OF THE AFORESAID CONTRACTUAL LIEN AND
SECURITY INTEREST HEREBY GRANTED. TENANT HEREBY GRANTS TO LANDLORD TENANT’S
POWER-OF-ATTORNEY TO EXECUTE SAID FINANCING STATEMENTS IN TENANT’S NAME, PLACE
AMD STEAD. SAID POWER IS COUPLED WITH AN INTEREST AND IS IRREVOCABLE. LANDLORD
SHALL, IN ADDITION TO ALL OF LANDLORD’S RIGHTS HEREUNDER, HAVE ALL OF THE RIGHTS
AND REMEDIES OF A SECURED PARTY UNDER THE UNIFORM COMMERCIAL CODE AS ADOPTED IN
THE STATE IN WHICH THE PREMISES ARE LOCATED. A COPY OF THIS LEASE MAY BE FILED
AS A NON STANDARD FINANCING STATEMENT.

 

ARTICLE 30. AUDIT RIGHT PROVISION

 

Subject to the limitations and restrictions below, Tenant shall have the right,
at its sole cost and expense,

 

 

 

REGENCY
CENTERS

INITIAL
HERE

 

 

 

 

 

/s/ [ILLEGIBLE]

 

 

/s/ [ILLEGIBLE]

 

24

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Lease as of the
day and year first above written.

 

 

LANDLORD:

 

 

 

REGENCY CENTERS, LP.

 

a Delaware limited partnership

 

By: Regency Centers Corporation

 

a Florida corporation

 

Its: General Partner

 

 

 

By:

/s/ Eric Li

 

Print Name:

Eric Li

 

Its:

Vice President

 

 

 

TENANT:

 

 

 

WILSHIRE STATE BANK

 

a California corporation

 

 

 

 

/s/ David Kim

 

 

 

 

By:

David Kim

 

Its:

Sr. V.P

 

 

 

 

 

 

/s/ Joanne Kim

 

 

 

 

Attest:

Joanne Kim

 

 

Its:

President and CEO

 

 

 

 

 

 

Tax I.D.#:

95-3509631

 

CALIFORNIA Execution:

 

Corporate: This Lease must be executed for Tenant, if a California corporation,
by two (2) officers of such corporation one being the chairman of the board, the
president or a vice president, and the other being the secretary, an assistant
secretary, the chief financial officer or an assistant treasurer. If one
(1) individual is signing in two (2) of the foregoing capacities, that
individual must sign twice; once as an officer and again as the other officer.
If there is only one (1) individual signing in two (2) capacities, or if the two
(2) signatories do not satisfy the requirements of (A) above, then Tenant shall
deliver to Landlord a certified copy of a corporate resolution in a form
reasonably acceptable to Landlord authorizing the signatory(ies) to execute this
Lease, unless the bylaws or a resolution of the Board of Directors shall
otherwise provide, in which event, a certified copy of the bylaws or resolution,
as the case may be, must be furnished. Also, the corporate seal of Tenant, if
Tenant has such a seal, must be affixed. If Tenant is a corporation incorporated
in a state other than California, then Tenant shall deliver to Landlord a
certified copy of a corporate resolution in a form reasonably acceptable to
Landlord authorizing the signatory(ies) to execute this Lease.

 

 

 

REGENCY
CENTERS

INITIAL
HERE

 

 

 

 

 

/s/ [ILLEGIBLE]

 

 

/s/ [ILLEGIBLE]

 

25

--------------------------------------------------------------------------------

 

EXHIBIT A

 

LEGAL DESCRIPTION

 

PARCEL B OF PARCEL MAP L.A. NO. 1744, IN THE CITY OF LOS ANGELES, IN THE COUNTRY
OF LOS ANGELES, STATE OF CALIFORNIA, AS PER MAP FILED IN BOOK 22 PAGE 46 OF
PARCEL MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.

 

EXCEPT THE NORTHEAST 400.00 FEET THEREOF.

 

ALSO EXCEPT SUBTERRANEAN MINERAL RIGHTS, INCLUDING OIL AND GAS RIGHTS, BELOW A
DEPT OF 500.00 FEET BUT WITHOUT THE RIGHT OF SURFACE ENTRY, AND INCLUDING ALL
EASEMENT AND APPURTENANCES THERETO, TOGETHER WTH ANY RIGHT, TITLE AND INTEREST
OF GRANTOR IN RIGHT-OF-WAY OR UTILITY AGREEMENTS, AS SET FORTH IN DEED RECORDED
JUNE 10, 1988 AS INSTRUMENT NO. 88-927207, OF OFFICIAL RECORDS

 

 

 

REGENCY
CENTERS

INITIAL
HERE

 

 

 

 

 

/s/ [ILLEGIBLE]

 

 

/s/ [ILLEGIBLE]

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

PART 1 - SITE PLAN OF SHOPPING CENTER LAND

 

 

[g16132lc07i001.jpg]

 

 

 

REGENCY
CENTERS

INITIAL
HERE

 

 

 

 

 

/s/ [ILLEGIBLE]

 

 

/s/ [ILLEGIBLE]

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

PART 2 - LEASING PLAN

 

 

[g16132lc07i002.jpg]

 

 

 

REGENCY
CENTERS

INITIAL
HERE

 

 

 

 

 

/s/ [ILLEGIBLE]

 

 

/s/ [ILLEGIBLE]

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

DESCRIPTION OF TENANT’S WORK AND WORK TO BE PERFORMED BY LANDLORD

 

A.            Procedure for the Preparation and Approval of Working Drawings and
Specifications.

 

Tenant shall, within ten (10) days after the date of execution of this Lease,
deliver to the Landlord for its review and approval two (2) sets of drawings and
specifications for the Tenants proposed improvements to the Premises. One set
will be returned to the Tenant and one set will be retained by the Landlord.
Such drawings shall consist of at least a site plan (if sitework changes to
utilities, paving, landscaping, mechanical, electrical, or plumbing systems etc.
are proposed), a floor plan, and exterior building elevations (if any
modifications are proposed to the storefront or exterior walls) done at a
reasonable scale, which will convey detail and intent, as well as an indication
of color selection and graphics. Storefront elevations shall include
specification of materials and color scheme. The following conditions, as
applicable, are to be clearly detailed on the drawings:

 

New roof penetrations, including plumbing penetrations for vent stacks, or any
modifications to the roof system

New equipment (satellite dishes, HVAC, etc.) installed on the roof

Underground utility changes and pavement demolition/replacement

Modifications to exterior walls to include new doors, windows, finishes, etc.

Anything to be mounted on the exterior walls

Changes to electrical, water, or gas service

Changes to the concrete floor slab

Grease trap location

 

If Landlord does not, within fourteen (14) days after receipt of the Tenant’s
preliminary plans, indicate its disapproval, the same shall be deemed approved.
However, Landlord shall not be responsible for items noted or inferred to be
furnished and installed by Landlord unless item is specifically noted in
paragraph B or Exhibit C-2.

 

If Tenant fails to submit its plans and specifications within the 10-day period
provided in paragraph 1, the Landlord may, at its option, in addition to all
other remedies available for Tenant’s default, have the sole right to cancel
this Lease. Indulgences granted to Tenant shall not be construed to be a waiver
of the provisions of this paragraph. Time is of the essence of this agreement.

 

Tenant shall have access to change locks upon Landlord’s receipt of two (2) sets
of plans, contractor’s insurance and Tenant’s acceptance of space. Tenant will
pay costs of lock change and must make appointment with Landlord.

 

B.            Landlord’s Work.

 

LANDLORD HAS NO OBLIGATION TO PERFORM ANY WORK WITHIN THE PREMISES OR THE
SHOPPING CENTER UNLESS STATED IN EXHIBIT “C-2”. IF NO EXHIBIT “C-2” IS ATTACHED
(AND SIGNED BY BOTH LANDLORD AND TENANT), TENANT AGREES TO ACCEPT THE PREMISES
IN ITS CONDITION “AS IS” AND SHALL BE OBLIGATED TO PERFORM SUCH WORK AS IS
NECESSARY TO RENDER THE PREMISES USEFUL FOR THE PURPOSES LEASED.

 

C.            Tenant’s Work.

 

All work not specifically described as Landlord’s obligation in Exhibit “C-2”
shall be the obligation of Tenant and shall be performed in accordance with
approved plans and specifications at the sole cost of Tenant. The following work
shall be at the sole expense of the Tenant and shall be subject to the approval
of the Landlord, unless otherwise expressly provided herein:

 

1.          Furniture and Fixtures - all furniture, furnishings, trade fixtures
and related parts, all of which shall be now unless otherwise approved by
Landlord as customarily found in other first class shopping centers.

 

2.          Fixture and Equipment Connections - electrical and mechanical
connection of all merchandising, lighting, floor and wall fixtures or equipment
and related parts, including kitchen and food service equipment and other
equipment peculiar to Tenant’s occupancy.

 

3.          Outdoor seating plan if local ordinance allows.

 

4.          Approved Fire Protection Devices - approved fire extinguishers or
fire protection devices in size, type and quantity throughout the Premises as
required by code and standards of governing insurance rating boards.

 

5.          All Signs and Graphics - the design, installation and location of
all signs, exit signs and emergency lighting. Landlord must approve all signs
prior to any installation. Signage will be solely Tenant’s responsibility.
Landlord will not be responsible for compliance with city ordinances or liable
for Tenant’s contractor actions.

 

 

 

REGENCY
CENTERS

INITIAL
HERE

 

 

 

 

 

/s/ [ILLEGIBLE]

 

 

/s/ [ILLEGIBLE]

 

--------------------------------------------------------------------------------


 

EXHIBIT C-1

 

SIGN CRITERIA

 

A.            INTRODUCTION

 

These criteria have been established for the purpose of assuring an outstanding
shopping center and for the mutual benefit of all tenants. The criteria will
also provide guidelines necessary to achieve a visually coordinated balance and
appealing signage environment. Conformance will be strictly enforced and any
installed nonconforming or unapproved signs must be brought into conformance at
Tenant’s sole cost and expense. Tenant must use qualified licensed contractors
under the following guidelines. Landlord retains full rights of approval of any
sign used in the Shopping Center, and no sign shall be installed and/or
fabricated without Landlord’s written approval before a city permit is sought

 

B.            GENERAL REQUIREMENTS

 

1.                                      Prior to applying for a sign permit.
Tenant shall submit or cause to be submitted to Landlord for approval before
fabrication three (3) copies of detailed scale drawings (one in full color)
indicating the location, size, layout, illumination, materials, design, colors
and installation details of the proposed signs, including all lettering and
graphics.

 

2.                                      All required permits and approvals for
signs and their installation shall be obtained by Tenant or his representative
prior to contractual agreement, fabrication and installation.

 

3.                                      Tenant shall be responsible for the
fulfillment of all requirements and specifications, including those of the local
municipality and the Uniform Electrical Code.

 

4.                                      All signs shall be constructed and
installed at Tenant’s sole cost and expense.

 

5.                                      All signs shall be reviewed by Landlord
for conformance with these criteria and for overall design quality. Approval or
disapproval of sign submittals based on aesthetics of design shall remain the
right of Landlord, in its sole cost and expense, and the local governmental
agencies having jurisdiction in such matters.

 

6.                                      If Tenant is a tenant of a multi-sided
freestanding buildings, its signage will be considered on an individual basis
subject to Landlord’s criteria and city sign ordinances. Total sign area shall
not exceed one square foot per lineal foot of leased frontage.

 

7.                                      Signage for Major Tenants (5,000 square
feet minimum with five or more locations) will be considered on an individual
basis subject to Landlord’s approval and city sign ordinances.

 

C.                                   GENERAL SPECIFICATIONS

 

1.                                      Tenant signs on the sign fascia shall be
of self illuminated individual channel letters which are shaped to the
configuration of the Tenant sign copy and/or logo. Illuminated background
cabinet or box signs will not be permitted.

 

2.                                      Sign shall consist of metal channel
letters with plexiglas face and internal neon tube illumination.

 

3.                                      Projections above or below the sign
panel are not permitted.

 

4.                                      The width of Tenant’s graphics on the
sign fascial shall not exceed seventy percent (70%) of the width of the store or
shop. The base line of each letter is to be installed one foot up from the
bottom of the sign band. The sign is to be centered horizontally on the sign
band, unless specific Landlord approval is obtained.

 

5.                                      Maximum vertical letter height is 20
inches for stores with 20 feet or greater frontage and 18 inches or less for
stores with less than 20 feet frontage. Logo boxes shall be no larger in
vertical height than the channel letter height. Logos shall only be permitted is
approved by the local municipality and, in any event, shall only be permitted if
they are a patented trademark of Tenant and shall not exceed 10% of sign area
and shall be incorporated in total sign area. Major Tenants will be evaluated on
an individual basis.

 

6.                                      Signage may be applied to the inside
glass storefront of a tenant space provided such signage does not cover more
than 20% of the glass storefront, if permitted under current municipal code.

 

7.                                      Location of all openings for conduits in
building walls shall be indicated on sign drawings submitted to Landlord.

 

8.                                      Except as provided herein, no
restrictions are placed on style or position of graphics except that they shall
be of good taste and design. Creative design is encouraged.

 

9.                                      Tenants shall identification signs
designed in a manner compatible with and complimentary to adjacent and facing
storefronts and the overall design concept of the center.

 

10.                                Tenant shall be permitted to place upon its
premises not more than 144 square inches of decal lettering indicating hours of
business, emergency telephone numbers, etc.

 

11.                                Except as provided herein, no advertising
placards, banners, pennants, insignia or other material shall be affixed or
maintained upon the glass panes and supports of the show windows and doors or on
the exterior walls of the building.

 

12.                                If tenant has a noncustomer door for
receiving merchandise, Tenant may have uniformly applied 2-inch high block
letters with Tenant’s name and address. Color of letter will be as selected by
Landlord and will be consistent throughout the center.

 

 

 

REGENCY
CENTERS

INITIAL
HERE

 

 

 

 

 

/s/ [ILLEGIBLE]

 

 

/s/ [ILLEGIBLE]

 

--------------------------------------------------------------------------------


 

EXHIBIT C-1

 

SIGN CRITERIA

 

13.           No animated, flashing, audible, off-premise or vehicle signs are
permitted.

 

14.           No exposed lamps, tubing or neon are permitted.

 

15.           No signs that encroach into the proximity of utilities are
permitted.

 

16.           No exposed raceways, crossovers, conduits, conductors,
transformers, etc., are permitted.

 

17.           Painted lettering is not permitted.

 

D.            CONSTRUCTION REQUIREMENTS

 

1.                                       Tenant is responsible for the
installation and maintenance of sign illumination.

 

2.                                       Tenant is fully responsible for the
operations of Tenant’s sign contractors.

 

3.                                       Tenant’s sign contractor will repair
any damage to center caused by same.

 

4.                                       All penetrations of the building
structure required by sign installation shall be sealed in a watertight and
workmanlike condition and shall be patched to match adjacent finish.

 

5.                                       Electrical conduit, junction boxes and
the like are to be concealed.

 

6.                                       Letter fasteners and clips are to be
concealed and be of galvanized, stainless or aluminum metals.

 

7.                                       No labels are permitted on the exposed
surfaces of signs, except those required by local ordinance which shall be
placed in an inconspicuous location.

 

8.                                       Plastic surfaces are to be Rohm Hass
Co. 3/16” Plexiglas as manufactured for outdoor advertising. Colors will be
considered on an individual basis. Each sign shall contain one face color,
unless Tenant is a Major Tenant, in which case color will be subject to the
approval of Landlord and City.

 

9.                                       All letters shall be fabricated using
full welded construction.

 

10.                                 3/4” trimcap retainers shall be used at the
perimeter of all letters. Color of trimcap retainers is to match color of plex
face.

 

11.                                 Side returns to be minimum 5”. Color to be
painted same color as plex face.

 

12.                                 Tenant will be responsible for providing
installation and connection of sign display and primary wiring at sign location
stipulated by Landlord. All signs to be connected to “J” box provided by
Landlord which is connected and controlled at Landlord’s house panel for uniform
control of hours of illumination.

 

13.                                 Internal illumination to be 30 mill-amp neon
installation labeled in accordance with the “National Board of Fire Underwriters
Specifications.”

 

14.                                 Tenant shall be required to have any
discrepancies and/or code violations corrected at Tenant’s expense. Any cod
violations or discrepancies not corrected within 15 days of Tenant’s receipt of
notice from Landlord may be corrected by Landlord at Tenant’s expense.

 

 

 

REGENCY
CENTERS

INITIAL
HERE

 

 

 

 

 

/s/ [ILLEGIBLE]

 

 

/s/ [ILLEGIBLE]

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

REQUIREMENTS AND RESTRICTIONS

 

Tenant:

 

1.   will not, without Landlord’s consent, conduct or permit to be conducted any
auction, fire, bankruptcy or going-out-of-business sales, or similar type sale,
in connection with the Premises; provided, however, that this provision shall
not restrict the absolute freedom of Tenant to determine its own selling prices
nor shall it preclude the conduct of periodic seasonal, promotional or clearance
sales;

 

2.   will not use or permit the use of any apparatus for sound reproduction or
transmission or of any musical instrument in such manner that the sounds so
reproduced, transmitted or produced shall be audible beyond the interior of the
Premises; will not utilize an advertising medium within the Shopping Center
which can be seen, heard or experienced outside the Premises, including, but not
limited to, flashing lights, searchlights, loudspeakers, phonographs, radio or
television; will not display, paint or cause to be displayed, painted or placed,
any handbills, bumper stickers or other advertising devises on any vehicle
parked in the parking area of the Shopping Center; will not distribute, or cause
to be distributed, in the Shopping Center any handbills or other advertising
devices; and will not conduct or permit any activities that might constitute a
nuisance;

 

3.   will keep all mechanical apparatus free of vibration and noise which may be
transmitted beyond the confines of the Premises; will not cause or permit
strong, unusual, offensive or objectionable noise, odors, fumes, dust or vapors
to emanate or be dispelled from the Premises; will not burn trash or store or
permit accumulations of any trash, garbage, rubbish or other refuse outside of
the Premises except in compactors or other receptacles approved by Landlord;

 

4.   will not load or permit the loading or unloading of merchandise, supplies
or other property, nor ship, nor receive, outside the area and entrance
designated therefor by Landlord from time to time; will not permit the parking
or standing, outside of said area, of trucks, trailers or other vehicles or
equipment engaged in such loading or unloading in a manner to interfere with the
use of any Common Areas or any pedestrian or vehicular use and good shopping
center practice; will use its best efforts to complete or cause to be completed
all deliveries, loading, unloading and services to the Premises prior to
10:00 a.m. each day;

 

5.   will not paint or decorate any part of the exterior of the Premises, or
change the architectural treatment thereof, or install any visible protective
devices such as burglar bars or security shutters or window tinting, without
first obtaining Landlord’s written approval; and will remove promptly upon order
of Landlord any paint, decoration or protective device which has been applied to
or installed upon the exterior of the Premises without Landlord’s prior
approval, or take such other action with reference thereto as Landlord may
direct;

 

6.   will keep the inside and outside of all glass in the doors and windows of
the Premises clean; will not place or maintain any merchandise, vending machines
or other articles in the vestibule or entry of the Premises, on the footwalks
adjacent thereto or elsewhere on the exterior thereof; will maintain the
Premises at its own expense in a clean, orderly and sanitary condition and free
of insects, rodents, vermin and other pests; and will keep refuse in proper
containers on the interior of the Premises until removed from the Premises;

 

7.   will comply (at its sole cost and expense) with all laws, rules,
regulations, orders and guidelines now or hereafter in force relating to or
affecting the use, occupancy, alteration or improvement of the Premises,
including parking requirements (“Laws”) and will not use or permit the use of
any portion of the Premises for any unlawful purpose or in violation of any
recorded covenants, conditions and restrictions affecting the Shopping Center;

 

8.   will not place, permit or maintain on the exterior walls or roof of the
Premises any sign, advertising matter, decoration, lettering, insignia, emblems,
trademark or descriptive material (herein called “Signs”) and will not permit
any Signs to remain or be placed on any window or door of the Premises unless
the same have been approved in writing by Landlord; and will maintain any and
all Signs as may be approved in good condition and repair at all times, Landlord
reserving the right to do so at Tenant’s expense if Tenant fails to do so after
five (5) days’ notice from Landlord; Tenant acknowledges that it will install
its approved Signs within thirty (30) days from date of possession of the
Premises;

 

9.   will keep the display windows in the Premises electrically lighted and any
and all electric signs lighted during all other periods that a majority of
tenants are open for business in the Shopping Center; and

 

10.    will not use the sidewalks adjacent to the Premises, or any other space
outside of the Premises, for the sale or display of any merchandise or for other
business, occupation or undertaking.

 

 

 

REGENCY
CENTERS

INITIAL
HERE

 

 

 

 

 

/s/ [ILLEGIBLE]

 

 

/s/ [ILLEGIBLE]

 

--------------------------------------------------------------------------------
